EXHIBIT 10.35

 

CREDIT AGREEMENT



by and among



INFOCUS CORPORATION



as Borrower,



THE LENDERS THAT ARE SIGNATORIES HERETO



as the Lenders,

 

and

 

WELLS FARGO FOOTHILL, INC.

 

as the Arranger and Administrative Agent

 

 

Dated as of October 25, 2004



--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of October 25,
2004, by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and INFOCUS
CORPORATION, an Oregon corporation (“Borrower”).

 

The parties agree as follows:

 

1.                                       DEFINITIONS AND CONSTRUCTION.

 

1.1                                 Definitions.  Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1.2                                 Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  When
used herein, the term “financial statements” shall include the notes and
schedules thereto.  Whenever the term “Borrower” is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

 

1.3                                 Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein; provided, however, that to the extent that the
Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in
Article 9 shall govern.

 

1.4                                 Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and  “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be.  Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified.  Any reference in this
Agreement or in the other Loan Documents to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of this Agreement.  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein or in the other Loan Documents shall be satisfied by
the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

1

--------------------------------------------------------------------------------


 

1.5                                 Schedules and Exhibits.  All of the
schedules and exhibits attached to this Agreement shall be deemed incorporated
herein by reference.

 

2.                                      LOAN AND TERMS OF PAYMENT.

 

2.1                                 Revolver Advances.

 

(a)                                  Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Lender agrees (severally,
not jointly or jointly and severally) to make advances (“Advances”) to Borrower
in an amount at any one time outstanding not to exceed such Lender’s Pro Rata
Share of an amount equal to the lesser of (i) the Maximum Revolver Amount less
the Letter of Credit Usage, or (ii) the Borrowing Base less the Letter of Credit
Usage.

 

(b)                                 Anything to the contrary in this Section 2.1
notwithstanding, Agent shall have the right to establish reserves in such
amounts, and with respect to such matters, as Agent in its Permitted Discretion
shall deem necessary or appropriate, against the Borrowing Base, including
reserves (i) with respect to (A) sums that Borrower is required to pay by any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (B) amounts
owing by Borrower or its Domestic Subsidiaries to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to the Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral, and (ii) after the occurrence and during the continuance of an
Event of Default, with respect to such other matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate.

 

(c)                                  Amounts borrowed pursuant to this
Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.

 

2.2                                 [INTENTIONALLY OMITTED]

 

2.3                                 Borrowing Procedures and Settlements.

 

(a)                                  Procedure for Borrowing.  Each Borrowing
shall be made by an irrevocable written request by an Authorized Person
delivered to Agent.  Unless Swing Lender is not obligated to make a Swing Loan
pursuant to Section 2.3(b) below, such notice, subject to Schedule 5.2, must be
received by Agent no later than 11:00 a.m. (California time) on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not obligated to make a Swing Loan as to a
requested Borrowing, such notice must be received by Agent no later than 11:00
a.m. (California time) on the Business Day prior to the date that is the
requested Funding Date.  At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time.  In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

 

(b)                                 Making of Swing Loans.  In the case of a
request for an Advance and so long as either (i) the aggregate amount of Swing
Loans made and outstanding since the last Settlement Date plus the amount of the
requested Advance does not exceed $4,000,000, or (ii) Swing Lender, in its sole
discretion, shall agree to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender, as

 

2

--------------------------------------------------------------------------------


 

a Lender, shall make an Advance in the amount of such Borrowing (any such
Advance made solely by Swing Lender as a Lender pursuant to this Section 2.3(b)
being referred to as a “Swing Loan” and such Advances being referred to
collectively as “Swing Loans”) available to Borrower on the Funding Date
applicable thereto by transferring immediately available funds to Borrower’s
Designated Account.  Each Swing Loan shall be deemed to be an Advance hereunder
and shall be subject to all the terms and conditions applicable to other
Advances, except that all payments on any Swing Loan shall be payable to Swing
Lender as a Lender solely for its own account.  Subject to the provisions of
Section 2.3(d)(ii), Swing Lender as a Lender shall not make and shall not be
obligated to make any Swing Loan if Swing Lender has actual knowledge that (i)
one or more of the applicable conditions precedent set forth in Section 3 will
not be satisfied on the requested Funding Date for the applicable Borrowing, or
(ii) the requested Borrowing would exceed the Availability on such Funding
Date.  Swing Lender as a Lender shall not otherwise be required to determine
whether the applicable conditions precedent set forth in Section 3 have been
satisfied on the Funding Date applicable thereto prior to making any Swing
Loan.  The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

 

(c)                                  Making of Loans.

 

(i)                                     In the event that Swing Lender is not
obligated to make a Swing Loan, then promptly after receipt of a request for a
Borrowing pursuant to Section 2.3(a), Agent shall notify the Lenders, not later
than 1:00 p.m. (California time) on the Business Day immediately preceding the
Funding Date applicable thereto, by telecopy, telephone, or other similar form
of transmission, of the requested Borrowing.  Each Lender shall make the amount
of such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to Borrower’s
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if Agent shall have actual
knowledge that (1) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

 

(ii)                                  Unless Agent receives notice from a Lender
prior to 9:00 a.m. (California time) on the date of a Borrowing, that such
Lender will not make available as and when required hereunder to Agent for the
account of Borrower the amount of that Lender’s Pro Rata Share of the Borrowing,
Agent may assume that each Lender has made or will make such amount available to
Agent in immediately available funds on the Funding Date and Agent may (but
shall not be so required), in reliance upon such assumption, make available to
Borrower on such date a corresponding amount.  If and to the extent any Lender
shall not have made its full amount available to Agent in immediately available
funds and Agent in such circumstances has made available to Borrower such
amount, that Lender shall on the Business Day following such Funding Date make
such amount available to Agent, together with interest at the Defaulting Lender
Rate for each day during such period.  A notice submitted by Agent to any Lender
with respect to amounts owing under this subsection shall be conclusive, absent
manifest error.  If such amount is so made available, such payment to Agent
shall constitute such Lender’s Advance on the date of Borrowing for all purposes
of this Agreement.  If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.  The

 

3

--------------------------------------------------------------------------------


 

failure of any Lender to make any Advance on any Funding Date shall not relieve
any other Lender of any obligation hereunder to make an Advance on such Funding
Date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on any Funding Date.

 

(iii)                               Agent shall not be obligated to transfer to
a Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender’s benefit, and, in the absence of such transfer to the Defaulting Lender,
Agent shall transfer any such payments to each other non-Defaulting Lender
member of the Lender Group ratably in accordance with their Revolver Commitments
(but only to the extent that such Defaulting Lender’s Advance was funded by the
other members of the Lender Group) or, if so directed by Borrower and if no
Default or Event of Default had occurred and is continuing (and to the extent
such Defaulting Lender’s Advance was not funded by the Lender Group), retain
same to be re-advanced to Borrower as if such Defaulting Lender had made
Advances to Borrower.  Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrower for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Revolver Commitment shall
be deemed to be zero.  This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non-Defaulting
Lenders, Agent, and Borrower shall have waived such Defaulting Lender’s default
in writing, or (z) the Defaulting Lender makes its Pro Rata Share of the
applicable Advance and pays to Agent all amounts owing by Defaulting Lender in
respect thereof.  The operation of this Section shall not be construed to
increase or otherwise affect the Revolver Commitment of any Lender, to relieve
or excuse the performance by such Defaulting Lender or any other Lender of its
duties and obligations hereunder, or to relieve or excuse the performance by
Borrower of its duties and obligations hereunder to Agent or to the Lenders
other than such Defaulting Lender.  Any such failure to fund by any Defaulting
Lender shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Revolver Commitment of
such Defaulting Lender, such substitute Lender to be acceptable to Agent.  In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever; provided,
however, that any such assumption of the Revolver Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups’
or Borrower’s rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund.

 

(d)                                 Protective Advances and Optional
Overadvances.

 

(i)                                     Agent hereby is authorized by Borrower
and the Lenders, from time to time in Agent’s sole discretion, (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Section 3 are not satisfied, to make Advances to Borrower on behalf of the
Lenders that Agent, in its Permitted Discretion deems necessary or desirable (1)
to preserve or protect the Collateral, or any portion thereof, (2) to enhance
the likelihood of repayment of the Obligations (other than the Bank Product
Obligations), or (3) to pay any other amount chargeable to Borrower pursuant to
the terms of this Agreement, including Lender Group Expenses and the costs,
fees, and expenses described in Section 10 (any of the Advances described in
this Section 2.3(d)(i) shall be referred to as “Protective Advances”).

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrower notwithstanding that an Overadvance exists or thereby
would be created, so long as (A) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than
$4,000,000, and (B) after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount.  In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amount permitted by the immediately foregoing provisions, regardless
of the amount of, or reason for, such excess, Agent shall notify the Lenders as
soon as practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrower
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrower to an amount permitted by the preceding paragraph. 
In such circumstances, if any Lender with a Revolver Commitment disagrees over
the proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders.  Each Lender with a Revolver Commitment
shall be obligated to settle with Agent as provided in Section 2.3(e) for the
amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.

 

(iii)                               Each Protective Advance and each Overadvance
shall be deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and all payments on the
Protective Advances shall be payable to Agent solely for its own account.  The
Protective Advances and Overadvances shall be repayable on demand, secured by
the Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans.  The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrower in any way.

 

(e)                                  Settlement.  It is agreed that each
Lender’s funded portion of the Advances is intended by the Lenders to equal, at
all times, such Lender’s Pro Rata Share of the outstanding Advances.  Such
agreement notwithstanding, Agent, Swing Lender, and the other Lenders agree
(which agreement shall not be for the benefit of Borrower) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among the Lenders as to the Advances, the Swing Loans, and the
Protective Advances shall take place on a periodic basis in accordance with the
following provisions:

 

(i)                                     Agent shall request settlement
(“Settlement”) with the Lenders on a weekly basis, or on a more frequent basis
if so determined by Agent (1) on behalf of Swing Lender, with respect to the
outstanding Swing Loans, (2) for itself, with respect to the outstanding
Protective Advances, and (3) with respect to Borrower’s or its Domestic
Subsidiaries’ Collections received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. (California time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”).  Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing  Loans, and Protective Advances for the period since the prior Settlement
Date.  Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)):  (y) if a Lender’s balance of the Advances (including
Swing Loans and Protective Advances) exceeds such Lender’s Pro Rata Share of

 

5

--------------------------------------------------------------------------------


 

the Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. (California time) on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and (z)
if a Lender’s balance of the Advances (including Swing Loans and Protective
Advances) is less than such Lender’s Pro Rata Share of the Advances (including
Swing Loans and Protective Advances) as of a Settlement Date, such Lender shall
no later than 12:00 p.m. (California time) on the Settlement Date transfer in
immediately available funds to the Agent’s Account, an amount such that each
such Lender shall, upon transfer of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans and Protective
Advances).  Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders.  If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.  Upon the occurrence of a
Settlement in accordance with this Section 2.3(e)(i), previous Swing Loans will
be treated as general revolving Advances as if made under Section 2.1(a).

 

(ii)                                  In determining whether a Lender’s balance
of the Advances, Swing Loans, and Protective Advances is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Advances, Swing Loans, and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.  To the extent that a net amount is owed to any such Lender after
such application, such net amount shall be distributed by Agent to that Lender
as part of such next Settlement.

 

(iii)                               Between Settlement Dates, Agent, to the
extent no Protective Advances or Swing Loans are outstanding, may pay over to
Swing Lender any payments received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender’s Pro Rata Share of the Advances.  If, as of any
Settlement Date, Collections of Borrower or its Domestic Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders, to be applied to the
outstanding Advances of such Lenders, an amount such that each Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Advances.  During the period between Settlement Dates, Swing Lender
with respect to Swing Loans, Agent with respect to Protective Advances, and each
Lender (subject to the effect of agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

 

(f)                                    Notation.  Agent shall record on its
books the principal amount of the Advances owing to each Lender, including the
Swing Loans owing to Swing Lender, and Protective Advances owing to Agent, and
the interests therein of each Lender, from time to time and such records shall,
absent manifest error, conclusively be presumed to be correct and accurate.

 

6

--------------------------------------------------------------------------------


 

(g)                                 Lenders’ Failure to Perform.  All Advances
(other than Swing Loans and Protective Advances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Advance (or other extension of
credit) hereunder, nor shall any Revolver Commitment of any Lender be increased
or decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

2.4                                 Payments.

 

(a)                                  Payments by Borrower.

 

(i)                                     Except as otherwise expressly provided
herein, all payments by Borrower shall be made to Agent’s Account for the
account of the Lender Group and shall be made in immediately available funds, no
later than 11:00 a.m. (California time) on the date specified herein.  Any
payment received by Agent later than 11:00 a.m. (California time) shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 

(ii)                                  Unless Agent receives notice from Borrower
prior to the date on which any payment is due to the Lenders that Borrower will
not make such payment in full as and when required, Agent may assume that
Borrower has made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent Borrower
does not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

 

(b)                                 Apportionment and Application.

 

(i)                                     Except as otherwise provided with
respect to Defaulting Lenders and except as otherwise provided in the Loan
Documents (including agreements between Agent and individual Lenders), aggregate
principal and interest payments shall be apportioned ratably among the Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and payments of fees and expenses (other
than fees or expenses that are for Agent’s separate account, after giving effect
to any agreements between Agent and individual Lenders) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Revolver
Commitment or Obligation to which a particular fee relates.  All payments shall
be remitted to Agent and all such payments, and all proceeds of Collateral
received by Agent, shall be applied as follows:

 

(A)                              first, ratably to pay any Lender Group Expenses
then due to Agent or any of the Lenders under the Loan Documents, until paid in
full,

 

(B)                                second, ratably to pay any fees or premiums
then due to Agent (for its separate account, after giving effect to any
agreements between Agent and individual Lenders) or any of the Lenders under the
Loan Documents until paid in full,

 

(C)                                third, to pay interest due in respect of all
Protective Advances until paid in full,

 

7

--------------------------------------------------------------------------------


 

(D)                               fourth, to pay the principal of all Protective
Advances until paid in full,

 

(E)                                 fifth, ratably to pay interest due in
respect of the Advances (other than Protective Advances) and the Swing Loans
until paid in full,

 

(F)                                 sixth, to pay the principal of all Swing
Loans until paid in full,

 

(G)                                seventh, so long as no Event of Default has
occurred and is continuing, and at Agent’s election (which election Agent agrees
will not be made if an Overadvance would be created thereby), to pay amounts
then due and owing by Borrower or its Domestic Subsidiaries in respect of Bank
Products until paid in full,

 

(H)                               eighth, so long as no Event of Default has
occurred and is continuing, to pay the principal of all Advances until paid in
full,

 

(I)                                    ninth, if an Event of Default has
occurred and is continuing, ratably (i) to pay the principal of all Advances
until paid in full, (ii) to Agent, to be held by Agent, for the ratable benefit
of Issuing Lender and those Lenders having a Revolver Commitment, as cash
collateral in an amount up to 105% of the Letter of Credit Usage until paid in
full, and (iii) to Agent, to be held by Agent, for the benefit of the Bank
Product Providers, as cash collateral in an amount up to the amount of the Bank
Product Reserve until Borrower’s and its Domestic Subsidiaries’ obligations in
respect of Bank Products have been paid in full or the cash collateral amount
has been exhausted,

 

(J)                                   tenth, if an Event of Default has occurred
and is continuing, to pay any other Obligations (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure Borrower’s and its
Domestic Subsidiaries’ obligations in respect of Bank Products), and

 

(K)                               eleventh, to Borrower (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(ii)                                  Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided in Section 2.3(e).

 

(iii)                               In each instance, so long as no Event of
Default has occurred and is continuing, this Section 2.4(b) shall not apply to
any payment made by Borrower to Agent and specified by Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.  Unless an Event of Default has occurred and is
continuing, Agent shall not apply any payments it receives to LIBOR Rate Loans,
except (i) on the last day of the Interest Period for the LIBOR Rate Loan, in
which case Agent shall be entitled to hold such received funds as cash
collateral for the Obligations pursuant to the Security Agreement until so
applied, or (ii) if there are no outstanding Base Rate Loans.

 

(iv)                              For purposes of the foregoing, “paid in full”
means payment of all amounts owing under the Loan Documents according to the
terms thereof, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or

 

8

--------------------------------------------------------------------------------


 

not any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(v)                                 In the event of a direct conflict between
the priority provisions of this Section 2.4 and other provisions contained in
any other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.4 shall control and govern.

 

2.5                                 Overadvances.  If, at any time or for any
reason, the amount of Obligations owed by Borrower to the Lender Group pursuant
to Section 2.1 or Section 2.12 is greater than any of the limitations set forth
in Section 2.1 or Section 2.12, as applicable (an “Overadvance”), Borrower
immediately shall pay to Agent, in cash, the amount of such excess, which amount
shall be used by Agent to reduce the Obligations in accordance with the
priorities set forth in Section 2.4(b).  In addition, Borrower hereby promises
to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full as and when due and payable under the terms of this
Agreement and the other Loan Documents.

 

2.6                                 Interest Rates and Letter of Credit Fee: 
Rates, Payments, and Calculations.

 

(a)                                  Interest Rates.  Except as provided in
clause (c) below, all Obligations (except for undrawn Letters of Credit and
except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows (i) if the relevant Obligation is an Advance that is a LIBOR Rate Loan,
at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and (ii)
otherwise, at a per annum rate equal to the Base Rate plus the Base Rate Margin.

 

The foregoing notwithstanding, at no time shall any portion of the Obligations
(other than Bank Product Obligations) bear interest on the Daily Balance thereof
at a per annum rate less than 4.0%.  To the extent that interest accrued
hereunder at the rate set forth herein would be less than the foregoing minimum
daily rate, the interest rate chargeable hereunder for such day automatically
shall be deemed increased to the minimum rate.

 

(b)                                 Letter of Credit Fee.  Borrower shall pay
Agent (for the ratable benefit of the Lenders with a Revolver Commitment,
subject to any agreements between Agent and individual Lenders), a Letter of
Credit fee (in addition to the charges, commissions, fees, and costs set forth
in Section 2.12(e)) which shall accrue at a rate equal to 1.25% per annum times
the Daily Balance of the undrawn amount of all outstanding Letters of Credit.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default (and at the election of Agent or
the Required Lenders),

 

(i)                                     all Obligations (except for undrawn
Letters of Credit and except for Bank Product Obligations) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable hereunder, and

 

(ii)                                  the Letter of Credit fee provided for
above shall be increased to 2 percentage points above the per annum rate
otherwise applicable hereunder.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Payment.  Except as provided to the contrary
in Section 2.11 or Section 2.13(a), interest, Letter of Credit fees, and all
other fees payable hereunder shall be due and payable, in arrears, on the first
Business Day of each month at any time that Obligations or Revolver Commitments
are outstanding.  Borrower hereby authorizes Agent, from time to time without
prior notice to Borrower, to charge all interest and fees (when due and
payable), all Lender Group Expenses (as and when incurred), all charges,
commissions, fees, and costs provided for in Section 2.12(e) (as and when
accrued or incurred), all fees and costs provided for in Section 2.11 (as and
when accrued or incurred), and all other payments as and when due and payable
under any Loan Document (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products up to the amount of the Bank
Product Reserve) to Borrower’s Loan Account, which amounts thereafter shall
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder.  Any interest not paid when due shall be
compounded by being charged to Borrower’s Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans hereunder.

 

(e)                                  Computation.  All interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year for the actual number of days elapsed.  In the event the Base Rate is
changed from time to time hereafter, the rates of interest hereunder based upon
the Base Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Base Rate.

 

(f)                                    Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrower and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
however, that, anything contained herein to the contrary notwithstanding, if
said rate or rates of interest or manner of payment exceeds the maximum
allowable under applicable law, then, ipso facto, as of the date of this
Agreement, Borrower is and shall be liable only for the payment of such maximum
as allowed by law, and payment received from Borrower in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

 

2.7                                 Cash Management.

 

(a)                                  Borrower shall and shall cause each of its
Domestic Subsidiaries to (i) establish and maintain cash management services of
a type and on terms satisfactory to Agent at one or more of the banks set forth
on Schedule 2.7(a) (each a “Cash Management Bank”), and shall request in writing
and otherwise take such reasonable steps to ensure that all of its and its
Domestic Subsidiaries’ Account Debtors forward payment of the amounts owed by
them directly to such Cash Management Bank, and (ii) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to Borrower or one of its Domestic
Subsidiaries) into a bank account maintained with the relevant Cash Management
Bank (a “Cash Management Account”) at one of the Cash Management Banks.

 

(b)                                 Each Cash Management Bank shall establish
and maintain Cash Management Agreements with Agent and Borrower (or each
Domestic Subsidiary, as applicable), in form and substance acceptable to Agent. 
Each such Cash Management Agreement shall provide, among other things, that (i)
the Cash Management Bank will comply with any instructions originated by Agent
directing the disposition of the funds in such Cash Management Account without
further consent by Borrower or its Domestic Subsidiaries, as applicable, (ii)
the Cash Management Bank has no rights of setoff or recoupment or any other
claim against the applicable Cash Management Account other than for

 

10

--------------------------------------------------------------------------------


 

payment of its service fees and other charges directly related to the
administration of such Cash Management Account and for returned checks or other
items of payment, and (iii) it will, upon notice from Agent, forward, by daily
sweep, all amounts in the applicable Cash Management Account to the Agent’s
Account.  Notwithstanding the foregoing, Agent agrees not to send any notices or
instructions to the Cash Management Bank which would restrict Borrower’s or a
Domestic Subsidiary’s, as applicable, access to their respective Cash Management
Accounts or cause amounts in the Cash Management Accounts to be swept to Agent’s
Account unless a Triggering Event has occurred.

 

(c)                                  So long as no Default or Event of Default
has occurred and is continuing, Borrower may amend Schedule 2.7(a) to add or
replace a Cash Management Bank or Cash Management Account; provided, however,
that (i) such prospective Cash Management Bank shall be reasonably satisfactory
to Agent, and (ii) prior to the time of the opening of such Cash Management
Account, Borrower (or its Domestic Subsidiary, as applicable) and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Cash Management Agreement.  Borrower (or its Domestic Subsidiaries, as
applicable) shall close any of its Cash Management Accounts (and establish
replacement cash management accounts in accordance with the foregoing sentence)
promptly and in any event within 30 days of notice from Agent that the
creditworthiness of any Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment, or as promptly as practicable and in any event within 60
days of notice from Agent that the operating performance, funds transfer, or
availability procedures or performance of the Cash Management Bank with respect
to Cash Management Accounts or Agent’s liability under any Cash Management
Agreement with such Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment.

 

(d)                                 The Cash Management Accounts shall be cash
collateral accounts subject to Control Agreements.

 

2.8                                 Crediting Payments.  The receipt of any
payment item by Agent (whether from transfers to Agent by the Cash Management
Banks pursuant to the Cash Management Agreements or otherwise) shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Agent’s Account or unless and
until such payment item is honored when presented for payment.  Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly.  Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 11:00 a.m. (California time).  If
any payment item is received into the Agent’s Account on a non-Business Day or
after 11:00 a.m. (California time) on a Business Day, it shall be deemed to have
been received by Agent as of the opening of business on the immediately
following Business Day.

 

2.9                                 Designated Account.  Agent is authorized to
make the Advances and Issuing Lender is authorized to issue the Letters of
Credit, under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d).  Borrower agrees to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Advances requested by Borrower and made by
Agent or the Lenders hereunder.  Unless otherwise agreed by Agent and Borrower
in writing, any Advance, Protective Advance, or Swing Loan requested by Borrower
and made by Agent or the Lenders hereunder shall be made to the Designated
Account.

 

2.10                           Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrower (the “Loan Account”) on which Borrower will be charged with all
Advances (including Protective Advances and Swing Loans) made by Agent, Swing
Lender, or the Lenders to Borrower or for Borrower’s account, the Letters of
Credit issued by Issuing Lender for

 

11

--------------------------------------------------------------------------------


 

Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses.  In accordance
with Section 2.8, the Loan Account will be credited with all payments received
by Agent from Borrower or for Borrower’s account, including all amounts received
in the Agent’s Account from any Cash Management Bank.  Agent shall render
statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrower and the Lender Group unless, within 30 days
after receipt thereof by Borrower, Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

 

2.11                           Fees.  Borrower shall pay to Agent, as and when
due and payable under the terms of the Fee Letter, the fees set forth in the Fee
Letter.

 

2.12                           Letters of Credit.

 

(a)                                  Subject to the terms and conditions of this
Agreement, the Issuing Lender agrees to issue letters of credit for the account
of Borrower (each, an “L/C”) or to purchase participations or execute
indemnities or reimbursement obligations (each such undertaking, an “L/C
Undertaking”) with respect to letters of credit issued by an Underlying Issuer
(as of the Closing Date, the prospective Underlying Issuer is to be Wells Fargo)
for the account of Borrower.  Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be made in writing by an Authorized Person and delivered to the
Issuing Lender and Agent via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension.  Each such request shall be in form and
substance satisfactory to the Issuing Lender in its Permitted Discretion and
shall specify (i) the amount of such Letter of Credit, (ii) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (iii) the
expiration date of such Letter of Credit, (iv) the name and address of the
beneficiary thereof (or the beneficiary of the Underlying Letter of Credit, as
applicable), and (v) such other information (including, in the case of an
amendment, renewal, or extension, identification of the outstanding Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit.  If requested by the Issuing
Lender, Borrower also shall be an applicant under the application with respect
to any Underlying Letter of Credit that is to be the subject of an L/C
Undertaking.  The Issuing Lender shall have no obligation to issue a Letter of
Credit if any of the following would result after giving effect to the issuance
of such requested Letter of Credit:

 

(i)                                     the Letter of Credit Usage would exceed
the Borrowing Base less the outstanding amount of Advances, or

 

(ii)                                  the Letter of Credit Usage would exceed
$25,000,000, or

 

(iii)                               the Letter of Credit Usage would exceed the
Maximum Revolver Amount less the outstanding amount of Advances.

 

Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,

 

12

--------------------------------------------------------------------------------


 

California time, on the date that such L/C Disbursement is made, if Borrower
shall have received written or telephonic notice of such L/C Disbursement prior
to 10:00 a.m., California time, on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 11:00
a.m., California time, on the Business Day that Borrower receives such notice,
if such notice is received prior to 10:00 a.m., California time, on the date of
receipt, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
thereafter, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans under Section 2.6.  To the extent an L/C Disbursement is deemed
to be an Advance hereunder, Borrower’s obligation to reimburse such L/C
Disbursement shall be discharged and replaced by the resulting Advance. 
Promptly following receipt by Agent of any payment from Borrower pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.12(c) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.

 

(b)                                 Promptly following receipt of a notice of
L/C Disbursement pursuant to Section 2.12(a), each Lender with a Revolver
Commitment agrees to fund its Pro Rata Share of any Advance deemed made pursuant
to the foregoing subsection on the same terms and conditions as if Borrower had
requested such Advance and Agent shall promptly pay to Issuing Lender the
amounts so received by it from the Lenders.  By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Lender or the Lenders with
Revolver Commitments, the Issuing Lender shall be deemed to have granted to each
Lender with a Revolver Commitment, and each Lender with a Revolver Commitment
shall be deemed to have purchased, a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of the Risk Participation Liability of
such Letter of Credit, and each such Lender agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of any payments made
by the Issuing Lender under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each L/C Disbursement made by
the Issuing Lender and not reimbursed by Borrower on the date due as provided in
clause (a) of this Section, or of any reimbursement payment required to be
refunded to Borrower for any reason.  Each Lender with a Revolver Commitment
acknowledges and agrees that its obligation to deliver to Agent, for the account
of the Issuing Lender, an amount equal to its respective Pro Rata Share of each
L/C Disbursement made by the Issuing Lender pursuant to this Section 2.12(b)
shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3 hereof.  If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender in respect of
such Letter of Credit as provided in this Section, such Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of the Issuing Lender)
shall be entitled to recover such amount on demand from such Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

 

(c)                                  Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless from any loss, cost, expense, or
liability, and reasonable attorneys fees incurred by the Lender Group arising
out of or in connection with any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability to the extent that it is caused by the default under this
Agreement of a Defaulting Lender or the gross negligence or willful misconduct
of the Issuing Lender or any other member of the Lender Group.  Borrower agrees
to be bound by the Underlying Issuer’s regulations and interpretations of any
Underlying Letter of Credit or by Issuing Lender’s interpretations of any L/C
issued by Issuing Lender to or for Borrower’s account, even though this
interpretation may be different from Borrower’s own, and Borrower understands
and agrees that the Lender Group shall not be liable for any error, negligence,
or mistake, whether of omission or

 

13

--------------------------------------------------------------------------------


 

commission, in following Borrower’s instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto. 
Borrower understands that the L/C Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by Borrower against such Underlying Issuer.  Borrower hereby agrees to
indemnify, save, defend, and hold the Lender Group harmless with respect to any
loss, cost, expense (including reasonable attorneys fees), or liability incurred
by the Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that Borrower shall
not be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group. 
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.

 

(d)                                 Borrower hereby authorizes and directs any
Underlying Issuer to deliver to the Issuing Lender all instruments, documents,
and other writings and property received by such Underlying Issuer pursuant to
such Underlying Letter of Credit and to accept and rely upon the Issuing
Lender’s instructions with respect to all matters arising in connection with
such Underlying Letter of Credit and the related application.

 

(e)                                  Any and all issuance charges, commissions,
fees, and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and
immediately shall be reimbursable by Borrower to Agent for the account of the
Issuing Lender; it being acknowledged and agreed by Borrower that, as of the
Closing Date, the issuance charge imposed by the prospective Underlying Issuer
is .25% per annum times the face amount of each Underlying Letter of Credit,
that such issuance charge may be changed from time to time, and that the
Underlying Issuer also imposes a schedule of charges for amendments, extensions,
drawings, and renewals.

 

(f)                                    If by reason of (i) any change after the
Closing Date in any applicable law, treaty, rule, or regulation or any change in
the interpretation or application thereof by any Governmental Authority, or (ii)
compliance by the Underlying Issuer or the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

 

(i)                                     any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letter of
Credit issued hereunder, or

 

(ii)                                  there shall be imposed on the Underlying
Issuer or the Lender Group any other condition regarding any Underlying Letter
of Credit or any Letter of Credit issued pursuant hereto,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay on demand such amounts as Agent may
specify to be necessary to compensate the Lender Group for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder.  The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

14

--------------------------------------------------------------------------------


 

2.13                           LIBOR Option.

 

(a)                                  Interest and Interest Payment Dates.  In
lieu of having interest charged at the rate based upon the Base Rate, Borrower
shall have the option (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged at a rate of interest based upon the LIBOR Rate. 
Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the last
day of the Interest Period applicable thereto (provided, however, that, subject
to the following clauses (ii) and (iii), in the case of any Interest Period
greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period), (ii) the occurrence of an Event of Default in
consequence of which the Required Lenders or Agent on behalf thereof have
elected to accelerate the maturity of all or any portion of the Obligations, or
(iii) termination of this Agreement pursuant to the terms hereof.  On the last
day of each applicable Interest Period, unless Borrower properly has exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder.  At any time that an
Event of Default has occurred and is continuing, Borrower no longer shall have
the option to request that Advances bear interest at a rate based upon the LIBOR
Rate and Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder.

 

(b)                                 LIBOR Election.

 

(i)                                     Borrower may, at any time and from time
to time, so long as no Event of Default has occurred and is continuing, elect to
exercise the LIBOR Option by notifying Agent prior to 11:00 a.m. (California
time) at least 3 Business Days prior to the commencement of the proposed
Interest Period (the “LIBOR Deadline”).  Notice of Borrower’s election of the
LIBOR Option for a permitted portion of the Advances and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day). 
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders having a Revolver Commitment.

 

(ii)                                  Each LIBOR Notice shall be irrevocable and
binding on Borrower.  In connection with each LIBOR Rate Loan, Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense incurred by Agent or any Lender as a result of (a) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”).  Funding Losses shall, with respect to Agent or
any Lender, be deemed to equal the amount determined by Agent or such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert, or continue, for the period that
would have been the Interest Period therefor), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which Agent or such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market.  A certificate of Agent or a Lender delivered to
Borrower setting forth any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.13 shall be conclusive absent
manifest error.

 

15

--------------------------------------------------------------------------------


 

(iii)                               Borrower shall have not more than 5 LIBOR
Rate Loans in effect at any given time.  Borrower only may exercise the LIBOR
Option for LIBOR Rate Loans of at least $1,000,000 and integral multiples of
$500,000 in excess thereof.

 

(c)                                  Prepayments.  Borrower may prepay LIBOR
Rate Loans at any time; provided, however, that in the event that LIBOR Rate
Loans are prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrower’s and its Domestic
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with clause  (b)(ii) above.

 

(d)                                 Special Provisions Applicable to LIBOR Rate.

 

(i)                                     The LIBOR Rate may be adjusted by Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
Eurodollar deposits or increased costs, in each case, due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate.  In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender,  Borrower may, by notice to such affected Lender (y) require
such Lender to furnish to Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

 

(ii)                                  In the event that any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation of application thereof, shall at any time after the
date hereof, in the reasonable opinion of any Lender, make it unlawful or
impractical for such Lender to fund or maintain LIBOR Advances or to continue
such funding or maintaining, or to determine or charge interest rates at the
LIBOR Rate, such Lender shall give notice of such changed circumstances to Agent
and Borrower and Agent promptly shall transmit the notice to each other Lender
and (y) in the case of any LIBOR Rate Loans of such Lender that are outstanding,
the date specified in such Lender’s notice shall be deemed to be the last day of
the Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate
Loans of such Lender thereafter shall accrue interest at the rate then
applicable to Base Rate Loans, and (z) Borrower shall not be entitled to elect
the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.

 

(e)                                  No Requirement of Matched Funding. 
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Lender, nor any of their Participants, is required actually to acquire
Eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.  The provisions of this Section shall apply
as if each Lender or its Participants had match funded any Obligation as to
which interest is accruing at the LIBOR Rate by acquiring Eurodollar deposits
for each Interest Period in the amount of the LIBOR Rate Loans.

 

2.14                           Capital Requirements.  If, after the date hereof,
any Lender determines that (i) the adoption of or change in any law, rule,
regulation or guideline regarding capital requirements for banks or

 

16

--------------------------------------------------------------------------------


 

bank holding companies, or any change in the interpretation or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request, or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Revolver Commitments hereunder to a level below that which such Lender
or such holding company could have achieved but for such adoption, change, or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify Borrower and Agent thereof.  Following
receipt of such notice, Borrower agrees to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 90 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

 

3.                                       CONDITIONS; TERM OF AGREEMENT.

 

3.1                                 Conditions Precedent to the Initial
Extension of Credit.  The obligation of each Lender to make its initial
extension of credit provided for hereunder, is subject to the fulfillment, to
the satisfaction of Agent and each Lender of each of the conditions precedent
set forth on Schedule 3.1 (the making of such initial extension of credit by a
Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent ).

 

3.2

 

(a)                                  Conditions Precedent to all Extensions of
Credit.  The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder at any time (or to extend any other credit hereunder) shall
be subject to the following conditions precedent:

 

(i)                                     the representations and warranties
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof;

 

(iii)                               no injunction, writ, restraining order, or
other order of any nature restricting or prohibiting, directly or indirectly,
the extending of such credit shall have been issued and remain in force by any
Governmental Authority against Borrower, Agent, any Lender, or any of their
Affiliates; and

 

(iv)                              no Material Adverse Change shall have
occurred.

 

(b)                                 Conditions Subsequent to the Initial
Extension of Credit.  The obligation of the Lender Group (or any member thereof)
to continue to make any Advances hereunder at any time (or to extend any other
credit hereunder) is subject to the fulfillment, on or before the date
applicable thereto, of each of the conditions subsequent set forth below (the
failure by Borrower to so perform or cause to be performed constituting an Event
of Default):

 

17

--------------------------------------------------------------------------------


 

(i)                                     Within 30 days of the Closing Date,
deliver to Agent certified copies of the policies of insurance, together with
the endorsements thereto, as are required by Section 5.8, the form and substance
of which shall be satisfactory to Agent and its counsel;

 

(ii)                                  Within 10 days of the Closing Date,
deliver to Agent the list of Intellectual Property Licenses (as such term is
defined in the Security Agreement) to be attached as Schedule 2 of the Security
Agreement; and

 

(iii)                               Within 15 days of the Closing Date, deliver
to Agent a Collateral Access Agreement with respect to the location at UPS - SCS
Logistics, 2200 Outer Loop Bldg., Louisville, Kentucky 40219-3565, in form and
substance satisfactory to Agent.

 

3.3                                 Term.  This Agreement shall continue in full
force and effect for a term ending on October 25, 2006 (the “Maturity Date”). 
The foregoing notwithstanding, the Lender Group, upon the election of the
Required Lenders, shall have the right to terminate its obligations under this
Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.

 

3.4                                 Effect of Termination.  On the date of
termination of this Agreement, all Obligations (including contingent
reimbursement obligations of Borrower with respect to outstanding Letters of
Credit and including all Bank Product Obligations) immediately shall become due
and payable without notice or demand (including (a) either (i) providing cash
collateral to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 105% of the Letter of Credit Usage, or (ii)
causing the original Letters of Credit to be returned to the Issuing Lender, and
(b) providing cash collateral (in an amount determined by Agent as sufficient to
satisfy the reasonably estimated credit exposure) to be held by Agent for the
benefit of the Bank Product Providers with respect to the Bank Product
Obligations).  No termination of this Agreement, however, shall relieve or
discharge Borrower or its Domestic Subsidiaries of their duties, Obligations, or
covenants hereunder or under any other Loan Document and the Agent’s Liens in
the Collateral shall remain in effect until all Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit hereunder
have been terminated.  When this Agreement has been terminated and all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver any termination
statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Agent’s Liens and all notices of security
interests and liens previously filed by Agent with respect to the Obligations.

 

3.5                                 Early Termination by Borrower.  Borrower has
the option, at any time upon 90 days prior written notice to Agent, to terminate
this Agreement by paying to Agent, in cash, the Obligations (including (a)
either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the
Letter of Credit Usage, or (ii) causing the original Letters of Credit to be
returned to the Issuing Lender, and (b) providing cash collateral (in an amount
determined by Agent as sufficient to satisfy the reasonably estimated credit
exposure) to be held by Agent for the benefit of the Bank Product Providers with
respect to the Bank Product Obligations), in full.  If Borrower has sent a
notice of termination pursuant to the provisions of this Section, then the
Revolver Commitments shall terminate and Borrower shall be obligated to repay
the Obligations (including (a) either (i) providing cash collateral to be held
by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral (in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure) to be held

 

18

--------------------------------------------------------------------------------


 

by Agent for the benefit of the Bank Product Providers with respect to the Bank
Product Obligations), in full, on the date set forth as the date of termination
of this Agreement in such notice.

 

4.                                       REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date and at and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

4.1                                 No Encumbrances.  Borrower and its Domestic
Subsidiaries have good and indefeasible title to, or a valid leasehold interest
in, their personal property assets and good and marketable title to, or a valid
leasehold interest in, their Real Property, in each case, free and clear of
Liens except for Permitted Liens.

 

4.2                                 Eligible Accounts.  As to each Account that
is identified by Borrower as an Eligible Account in a borrowing base report
submitted to Agent, such Account is (a) a bona fide existing payment obligation
of the applicable Account Debtor created by the sale and delivery of Inventory
or the rendition of services to such Account Debtor in the ordinary course of
Borrower’s business, (b) owed to Borrower without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Accounts.

 

4.3                                 [INTENTIONALLY OMITTED]

 

4.4                                 Equipment.  Each material item of Equipment
of Borrower and its Domestic Subsidiaries is used or held for use in their
business and is in good working order, ordinary wear and tear and damage by
casualty excepted.

 

4.5                                 Location of Inventory and Equipment.  The
Inventory and Equipment (other than vehicles or Equipment out for repair) of
Borrower and its Domestic Subsidiaries are not stored with a bailee,
warehouseman, or similar party and are located only at, or in-transit between,
the locations identified on Schedule 4.5 (as such Schedule may be updated
pursuant to Section 5.9).

 

4.6                                 Inventory Records.  Borrower keeps correct
and accurate records itemizing and describing the type, quality, and quantity of
its and its Domestic Subsidiaries’ Inventory and the book value thereof.

 

4.7                                 State of Incorporation; Location of Chief
Executive Office; Organizational Identification Number; Commercial Tort Claims.

 

(a)                                  The jurisdiction of organization of
Borrower and each of its Domestic Subsidiaries is set forth on Schedule 4.7(a).

 

(b)                                 The chief executive office of Borrower and
each of its Domestic Subsidiaries is located at the address indicated on
Schedule 4.7(b) (as such Schedule may be updated pursuant to Section 5.9).

 

19

--------------------------------------------------------------------------------


 

(c)                                  Borrower’s and each of its Domestic
Subsidiaries’ organizational identification numbers, if any, are identified on
Schedule 4.7(c).

 

(d)                                 As of the Closing Date, Borrower and its
Domestic Subsidiaries do not hold any commercial tort claims, except as set
forth on Schedule 4.7(d).

 

4.8                                 Due Organization and Qualification; Domestic
Subsidiaries.

 

(a)                                  Borrower is duly organized and existing and
in good standing under the laws of the jurisdiction of its organization and
qualified to do business in any state where the failure to be so qualified
reasonably could be expected to result in a Material Adverse Change.

 

(b)                                 Set forth on Schedule 4.8(b) as of the date
specified therein, is a complete and accurate description of the authorized
capital Stock of Borrower, by class, and, as of the Closing Date, a description
of the number of shares of each such class that are issued and outstanding. 
Other than as described on Schedule 4.8(b) as of the date specified therein,
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrower’s capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument.  Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

 

(c)                                  Set forth on Schedule 4.8(c), is a complete
and accurate list of Borrower’s direct and indirect Domestic Subsidiaries,
showing: (i) the jurisdiction of their organization, (ii) the number of shares
of each class of common and preferred Stock authorized for each of such Domestic
Subsidiaries, and (iii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Borrower.  All of the
outstanding capital Stock of each such Domestic Subsidiary has been validly
issued and is fully paid and non-assessable.

 

(d)                                 Except as set forth on Schedule 4.8(d),
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrower’s Domestic Subsidiaries’ capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument. 
Neither Borrower nor any of its Domestic Subsidiaries is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of Borrower’s Domestic Subsidiaries’ capital Stock or any
security convertible into or exchangeable for any such capital Stock.

 

4.9                                 Due Authorization; No Conflict.

 

(a)                                  The execution, delivery, and performance by
Borrower of this Agreement and the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of Borrower.

 

(b)                                 The execution, delivery, and performance by
Borrower of this Agreement and the other Loan Documents to which it is a party
do not and will not (i) violate any provision of federal, state, or local law or
regulation applicable to Borrower, the Governing Documents of Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Borrower, (iii) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any properties or assets of Borrower,
other than Permitted Liens, or (iv) require any approval of Borrower’s
interestholders or any approval or consent of any Person under any material
contractual obligation of Borrower, other than consents or approvals that have
been obtained and that are still in force and effect.

 

20

--------------------------------------------------------------------------------


 

(c)                                  Other than the filing of financing
statements and the recordation of the Mortgages, to the extent applicable, the
execution, delivery, and performance by Borrower of this Agreement and the other
Loan Documents to which Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

 

(d)                                 This Agreement and the other Loan Documents
to which Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by Borrower will be the legally valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

 

(e)                                  The Agent’s Liens are validly created,
perfected, and first priority Liens, subject only to Permitted Liens.

 

(f)                                    The execution, delivery, and performance
by each Guarantor of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Guarantor.

 

(g)                                 The execution, delivery, and performance by
each Guarantor of the Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to such Guarantor, the Governing Documents of such Guarantor, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Guarantor, (ii) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation of such Guarantor, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Guarantor, other than Permitted Liens, or (iv) require any
approval of such Guarantor’s interestholders or any approval or consent of any
Person under any material contractual obligation of such Guarantor, other than
consents or approvals that have been obtained and that are still in force and
effect.

 

(h)                                 Other than the filing of financing
statements and the recordation of the Mortgages, to the extent applicable, the
execution, delivery, and performance by each Guarantor of the Loan Documents to
which such Guarantor is a party do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than consents or approvals that have been obtained
and that are still in force and effect.

 

(i)                                     The Loan Documents to which each
Guarantor is a party, and all other documents contemplated hereby and thereby,
when executed and delivered by such Guarantor will be the legally valid and
binding obligations of such Guarantor, enforceable against such Guarantor in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

 

4.10                           Litigation.  Other than those matters disclosed
on Schedule 4.10 and other than matters arising after the Closing Date that
reasonably could not be expected to result in a Material Adverse Change, there
are no actions, suits, or proceedings pending or, to the best knowledge of
Borrower, threatened against Borrower or any of its Domestic Subsidiaries.

 

4.11                           No Material Adverse Change.  All financial
statements relating to Borrower and its Domestic Subsidiaries or Guarantor that
have been delivered by Borrower to the Lender Group have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of

 

21

--------------------------------------------------------------------------------


 

footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Borrower’s and its Domestic Subsidiaries’ (or any
Guarantor’s, as applicable) financial condition as of the date thereof and
results of operations for the period then ended.  There has not been a Material
Adverse Change with respect to Borrower and its Domestic Subsidiaries (or any
Guarantor, as applicable) since the date of the latest financial statements
submitted to Agent on or before the Closing Date.

 

4.12                           Fraudulent Transfer.

 

(a)                                  Each of Borrower and each of its
Subsidiaries, other than InFocus Shanghai and ASK Proxima AB, is Solvent.

 

(b)                                 No transfer of property is being made by
Borrower or its Domestic Subsidiaries and no obligation is being incurred by
Borrower or its Domestic Subsidiaries in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrower or its
Domestic Subsidiaries.

 

4.13                           Employee Benefits.  None of Borrower, any of its
Domestic Subsidiaries, or any of their ERISA Affiliates maintains or contributes
to any Benefit Plan.

 

4.14                           Environmental Condition.  Except as set forth on
Schedule 4.14, (a) to Borrower’s knowledge, none of Borrower’s or its Domestic
Subsidiaries’ properties or assets has ever been used by Borrower, its Domestic
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such use, production, storage, handling, treatment, release or transport
was in violation, in any material respect, of any applicable Environmental Law,
(b) to Borrower’s knowledge, none of Borrower’s or its Domestic Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) neither Borrower nor any of its Domestic Subsidiaries has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by Borrower or its
Domestic Subsidiaries, and (d) neither Borrower nor its  Domestic Subsidiaries
has received a summons, citation, notice, or directive from the United States
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by Borrower or its Domestic
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment.

 

4.15                           Intellectual Property.  Borrower and its Domestic
Subsidiaries own, or hold licenses in, all trademarks, trade names, copyrights,
patents, patent rights, and licenses that are necessary to the conduct of its
business as currently conducted.

 

4.16                           Leases.  Borrower and its Domestic Subsidiaries
enjoy peaceful and undisturbed possession under all leases material to their
business and to which they are parties or under which they are operating, and
all of such material leases are valid and subsisting and no material default by
Borrower or its Domestic Subsidiaries exists under any of them.

 

4.17                           Deposit Accounts and Securities Accounts.  Set
forth on Schedule 4.17 is a listing of all of Borrower’s and its Domestic
Subsidiaries’ Deposit Accounts and Securities Accounts in the United States,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.

 

4.18                           Complete Disclosure.  All factual information
(taken as a whole) furnished by or on behalf of Borrower or its Domestic
Subsidiaries in writing to Agent or any Lender (including all

 

22

--------------------------------------------------------------------------------


 

information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents,
or any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Borrower
or its Domestic Subsidiaries in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.  On the Closing Date, the Closing Date Projections represent, and as
of the date on which any other Projections are delivered to Agent, such
additional Projections represent Borrower’s good faith estimate of its and its
Domestic Subsidiaries future performance for the periods covered thereby.

 

4.19                           Indebtedness.  Set forth on Schedule 4.19 is a
true and complete list of all Indebtedness of Borrower and its Domestic
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately reflects the
aggregate principal amount of such Indebtedness and describes the principal
terms thereof, provided, that, such Schedule shall not include Indebtedness
constituting trade payables of the Borrower or any of the Domestic Subsidiaries
if such trade payables were incurred in the ordinary course of business.

 

4.20                           Contractual Obligations.  Set forth on
Schedule 4.20 is a complete and accurate list of the Material Contracts, showing
as of the date hereof the parties, subject matter and term thereof.  Each
Material Contract  has been duly authorized, executed and delivered by Borrower
or such Domestic Subsidiary, has not been amended or otherwise modified except
as disclosed on Schedule 4.20, is in full force and effect, and is binding upon
and enforceable against Borrower or such Domestic Subsidiary in accordance with
its terms, and, except as disclosed on Schedule 4.20, there exists no material
default of which Borrower is aware under any such Material Contract by any party
thereto.

 

5.                                       AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations, Borrower shall and shall
cause each of its Domestic Subsidiaries to do all of the following:

 

5.1                                 Accounting System.  Maintain a system of
accounting that enables Borrower to produce financial statements in accordance
with GAAP and maintain records pertaining to the Collateral that contain
information as from time to time reasonably may be requested by Agent.  Borrower
also shall keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to its and its Domestic Subsidiaries’
sales.

 

5.2                                 Collateral Reporting.  Provide Agent (and if
so requested by Agent, with copies for each Lender) with each of the reports set
forth on Schedule 5.2 at the times specified therein. In addition, Borrower
agrees to cooperate fully with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth above.

 

5.3                                 Financial Statements, Reports,
Certificates.  Deliver to Agent, with copies to each Lender, each of the
financial statements, reports, or other items set forth on Schedule 5.3 at the
times specified therein.  In addition, Borrower agrees that no Domestic
Subsidiary of Borrower will have a fiscal year different from that of Borrower.

 

5.4                                 Guarantor Reports.  Cause each Guarantor, if
any, to deliver its annual financial statements at the time when Borrower
provides its audited financial statements to Agent, but only to the extent such
Guarantor’s financial statements are not consolidated with Borrower’s financial
statements.

 

23

--------------------------------------------------------------------------------


 

5.5                                 Inspection.  Permit Agent, each Lender, and
each of their duly authorized representatives or agents to visit any of its
properties and inspect any of its assets or books and records, to examine and
make copies of its books and records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
at such reasonable times and intervals as Agent or any such Lender may designate
and, so long as no Default or Event of Default exists, with reasonable prior
notice to Borrower.

 

5.6                                 Maintenance of Properties.  Maintain and
preserve all of its properties which are necessary or useful in the proper
conduct to its business in good working order and condition, ordinary wear,
tear, and casualty excepted (and except where the failure to do so could not be
expected to result in a Material Adverse Change), and comply at all times with
the provisions of all material leases to which it is a party as lessee, so as to
prevent any loss or forfeiture thereof or thereunder.

 

5.7                                 Taxes.  Cause all assessments and taxes,
whether real, personal, or otherwise, due or payable by, or imposed, levied, or
assessed against Borrower, its Domestic Subsidiaries, or any of their respective
assets to be paid in full, before delinquency or before the expiration of any
extension period, except to the extent that the validity of such assessment or
tax shall be the subject of a Permitted Protest.  Borrower will and will cause
its Domestic Subsidiaries to make timely payment or deposit of all tax payments
and withholding taxes required of it and them by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, and will, upon request, furnish Agent with proof
satisfactory to Agent indicating that Borrower and its Domestic Subsidiaries
have made such payments or deposits.

 

5.8                                 Insurance.

 

(a)                                  At Borrower’s expense, maintain insurance
respecting its and its Domestic Subsidiaries’ assets wherever located, covering
loss or damage by fire, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. Borrower also shall maintain business interruption, public
liability, and product liability insurance, as well as insurance against
larceny, embezzlement, and criminal misappropriation.  All such policies of
insurance shall be in such amounts and with such insurance companies as are
reasonably satisfactory to Agent. Borrower shall deliver copies of all such
policies to Agent, and the policies that insure against loss or damage to
tangible personal property, with an endorsement naming Agent as the loss payee,
as its interest may appear (under a satisfactory lender’s loss payable
endorsement) or additional insured, as appropriate, except for those policies of
insurance for which insurance companies do not typically provide additional
insured endorsements.  Each policy of insurance or endorsement shall contain a
clause requiring the insurer to give not less than 30 days prior written notice
to Agent in the event of cancellation of the policy for any reason whatsoever.

 

(b)                                 Borrower shall give Agent prompt notice of
any tangible personal property loss exceeding $500,000 covered by such
insurance.  So long as no Event of Default has occurred and is continuing,
Borrower shall have the exclusive right to adjust any losses payable under any
such casualty insurance which are less than $500,000.  Following the occurrence
and during the continuation of an Event of Default, or in the case of any losses
payable under any such casualty insurance exceeding $500,000, Agent shall have
the exclusive right to adjust any losses payable under any such insurance
policies, without any liability to Borrower whatsoever in respect of such
adjustments.  Any monies received as payment for any loss under any insurance
policy mentioned above (other than liability insurance policies) or as payment
of any award or compensation for condemnation or taking by eminent domain, shall
be paid over to Agent to be applied at the option of the Required Lenders either
to the prepayment of the Obligations or shall be disbursed to Borrower under
staged payment terms reasonably satisfactory to the Required Lenders for
application to the cost of repairs, replacements, or restorations;

 

24

--------------------------------------------------------------------------------


 

provided, however, that, with respect to any such monies in an aggregate amount
during any 12 consecutive month period not in excess of $1,000,000, so long as
(A) no Default or Event of Default shall have occurred and is continuing, (B)
Borrower’s Excess Availability plus Qualified Cash is greater than $10,000,000,
(C) Borrower shall have given Agent prior written notice of its or its Domestic
Subsidiary’s intention to apply such monies to the costs of repairs,
replacement, or restoration of the property which is the subject of the loss,
destruction, or taking by condemnation, (D) the monies are held in a cash
collateral account in which Agent has a perfected first priority security
interest, and (E) Borrower or its Domestic Subsidiary completes such repairs,
replacements, or restoration within 180 days after the initial receipt of such
monies, Borrower shall have the option to apply such monies to the costs of
repairs, replacement, or restoration of the property which is the subject of the
loss, destruction, or taking by condemnation unless and to the extent that such
applicable period shall have expired without such repairs, replacements, or
restoration being made, in which case, any amounts remaining in the cash
collateral account shall be paid to Agent and applied as set forth above.

 

(c)                                  ANYTHING IN THE LOAN DOCUMENTS TO THE
CONTRARY NOTWITHSTANDING, UNLESS THE BORROWER OR A DOMESTIC SUBSIDIARY PROVIDES
THE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE AS REQUIRED PURSUANT TO THIS
SECTION 5.8, AGENT MAY PURCHASE INSURANCE AT THE BORROWER’S OR APPLICABLE
DOMESTIC SUBSIDIARY’S EXPENSE TO PROTECT THE INTERESTS OF THE AGENT AND THE
LENDER GROUP.  THIS INSURANCE MAY, BUT NEED NOT, ALSO PROTECT THE INTEREST OF
THE BORROWER OR THE APPLICABLE DOMESTIC SUBSIDIARY.  IF THE ASSETS OF THE
BORROWER OR ANY DOMESTIC SUBSIDIARY BECOMES DAMAGED, THE COVERAGE AGENT
PURCHASES MAY NOT PAY ANY CLAIM BORROWER OR ANY DOMESTIC SUBSIDIARY MAKES OR ANY
CLAIM MADE AGAINST BORROWER OR SUCH DOMESTIC SUBSIDIARY.  BORROWER OR ANY
DOMESTIC SUBSIDIARY MAY LATER CANCEL THIS COVERAGE BY PROVIDING EVIDENCE THAT
BORROWER OR SUCH DOMESTIC SUBSIDIARY HAS OBTAINED PROPERTY COVERAGE ELSEWHERE. 
BORROWER AND THE DOMESTIC SUBSIDIARYS ARE RESPONSIBLE FOR THE COST OF ANY
INSURANCE PURCHASED BY AGENT.  THE COST OF THIS INSURANCE SHALL CONSTITUTE AN
OBLIGATION AND SHALL ACCRUE INTEREST AS PROVIDED HEREIN.  THE EFFECTIVE DATE OF
COVERAGE MAY BE THE DATE THE BORROWER’S OR APPLICABLE DOMESTIC SUBSIDIARY’S
PRIOR COVERAGE LAPSED OR THE DATE BORROWER OR THE APPLICABLE DOMESTIC SUBSIDIARY
FAILED TO PROVIDE PROOF OF COVERAGE.  THE COVERAGE AGENT PURCHASES MAY BE
CONSIDERABLY MORE EXPENSIVE THAN INSURANCE BORROWER OR THE APPLICABLE DOMESTIC
SUBSIDIARY CAN OBTAIN ON ITS OWN AND MAY NOT SATISFY ANY NEED FOR PROPERTY
DAMAGE COVERAGE OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED BY
APPLICABLE LAW.

 

5.9                                 Location of Inventory and Equipment, Chief
Executive Office.

 

(a)                                  Keep Borrower’s and its Domestic
Subsidiaries’ Inventory and Equipment only at the locations identified on
Schedule 4.5; provided, however, (i) the provisions of this Section 5.9(a) shall
not apply to (A) vehicles and Equipment out for repair, (B) goods in-transit,
(C) tooling located at manufacturing sites or (D) goods on consignment, (ii) the
provisions of this Section 5.9(a) shall not apply to goods at locations other
than those identified on Schedule 4.5 to the extent Borrower provides written
notice thereof to Agent and the value of such Inventory does not exceed either
(A) $2,000,000 at any one location or (B) $3,000,000 in the aggregate and (iii)
Borrower may amend Schedule 4.5 so long as (A) such amendment occurs by written
notice to Agent not less than 30 days prior to the date on which such Inventory
or Equipment is moved to such new location, (B) such new location is within the
continental

 

25

--------------------------------------------------------------------------------


 

United States, and (C) at the time of such written notification, Borrower
provides Agent a Collateral Access Agreement with respect thereto.

 

(b)                                 Keep Borrower’s and its Domestic
Subsidiaries’ chief executive offices only at the locations identified on
Schedule 4.7(b); provided, however, that Borrower may amend Schedule 4.7(b) so
long as such amendment occurs by written notice to Agent not less than 30 days
prior to the date on which such chief executive office is relocated, so long as
such new location is within the continental United States, and so long as, at
the time of such written notification, Borrower provides Agent a Collateral
Access Agreement with respect thereto.

 

5.10                           Compliance with Laws.  Comply with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

5.11                           Leases.  Pay when due all rents and other amounts
payable under any material leases to which Borrower or any of its Domestic
Subsidiaries is a party or by which Borrower’s or any such Domestic
Subsidiaries’ properties and assets are bound, unless such payments are the
subject of a Permitted Protest.

 

5.12                           Existence.  At all times preserve and keep in
full force and effect Borrower’s and its Domestic Subsidiaries valid existence
and good standing and any rights and franchises material to their businesses.

 

5.13                           Environmental.

 

(a)                                  Keep any property either owned or operated
by Borrower or its Domestic Subsidiaries free of any Environmental Liens or post
bonds or other financial assurances sufficient to satisfy the obligations or
liability evidenced by such Environmental Liens, (b) comply, in all material
respects, with Environmental Laws and provide to Agent documentation of such
compliance which Agent reasonably requests, (c) promptly notify Agent of any
release of a Hazardous Material in any reportable quantity from or onto property
owned or operated by Borrower or its Domestic Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly, but in any event within 5 days
of its receipt thereof, provide Agent with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of Borrower or its Domestic Subsidiaries, (ii)
commencement of any Environmental Action or notice that an Environmental Action
will be filed against Borrower or its Domestic Subsidiaries, and (iii) notice of
a violation, citation, or other administrative order which reasonably could be
expected to result in a Material Adverse Change.

 

5.14                           Disclosure Updates.  Promptly and in no event
later than 5 Business Days after obtaining knowledge thereof, notify Agent if
any written information, exhibit, or report furnished to the Lender Group
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made.  The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the affect of amending or modifying this Agreement or any of
the Schedules hereto.

 

5.15                           Control Agreements.  Except with respect to the
Securities Accounts and Deposit Accounts set forth on Schedule 5.15, take all
reasonable steps in order for Agent to obtain control in

 

26

--------------------------------------------------------------------------------


 

accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the Code with
respect to (subject to the proviso contained in Section 6.12) all of its
Securities Accounts, Deposit Accounts, electronic chattel paper, investment
property, and letter-of-credit rights in the United States; provided, however,
that, upon a Triggering Event, Borrower shall comply with the provisions of this
Section 5.15 with respect to the Securities Accounts set forth on Schedule 5.15;
provided, further, in no event shall the Securities Account at Wells Capital
Management, account number 15256000, as identified on Schedule 5.15, be required
to be subject to a Control Agreement so long as (a) such Securities Account does
not hold assets valued at more than $25,000,000 or (b) the letter of credit
provided by Wells Fargo for the benefit of Funai Electric Co., Ltd. on behalf of
Borrower is outstanding, or Borrower owes any actual or contingent obligation to
Wells Fargo with respect thereto that is secured by the foregoing account at
Wells Capital Management.

 

The foregoing notwithstanding, in the event that:

 

(a)                                  the Securities Accounts set forth on
Schedule 5.15, other than the Securities Account at Wells Capital Management,
account number 15256000, are transferred to a different bank or securities
intermediary, or

 

(b)                                 (i)                                     any
of the Securities Accounts subject to clause (a) hold cash assets in an
aggregate amount in excess of $100,000 at any one time that are not, within 5
Business Days, reinvested as a Permitted Investments or transferred or deposited
into a Cash Management Account, or

 

(ii)                                  the assets held in any of the Securities
Accounts subject to clause (a) exceed $9,000,000 in the aggregate at any one
time, and the excess is not transferred to a Cash Management Account within 5
Business Days,

 

Borrower and each of its Domestic Subsidiaries, as applicable, shall take all
reasonable steps in order for Agent to obtain control in accordance with
Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the Code with respect to such
newly transferred Securities Accounts in the case of clause (a) or such existing
Securities Accounts in the case of clause (b).

 

5.16                           Formation of Subsidiaries.  At the time that
Borrower or any Guarantor forms any direct or indirect Domestic Subsidiary,
forms any direct Subsidiary, acquires any direct or indirect Domestic Subsidiary
or acquires any direct Subsidiary after the Closing Date, Borrower or such
Guarantor shall (a) if such Subsidiary is a Domestic Subsidiary, cause such new
Subsidiary to provide to Agent a Guaranty or joinder to the Guaranty, the
Intercompany Subordination Agreement or a joinder thereto and a joinder to the
Security Agreement, as well as appropriate financing statements, all in form and
substance satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary that satisfy the definition of Collateral in
the Security Agreement), (b) if such Subsidiary is not a joint venture, provide
to Agent a pledge agreement and appropriate certificates and powers or financing
statements, hypothecating all of the direct or beneficial ownership interest in
such new Subsidiary, in form and substance satisfactory to Agent; provided,
however, with respect to any such Subsidiary that is a CFC, such stock pledge
shall be limited to 65% of the voting Stock of such CFC, and (c) provide to
Agent all other documentation, including one or more opinions of counsel
satisfactory to Agent, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all property subject to a Mortgage).  Any document, agreement, or instrument
executed or issued pursuant to this Section 5.16 shall be a Loan Document.

 

27

--------------------------------------------------------------------------------


 

5.17                           Performance of Material Contracts.  Perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by Borrower and its Domestic Subsidiaries, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Agent and, upon request of the Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as Borrower or any of its Domestic
Subsidiaries is entitled to make under such Material Contract.

 

6.                                       NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations, Borrower will not and will
not permit any of its Domestic Subsidiaries to do any of the following:

 

6.1                                 Indebtedness.  Create, incur, assume, suffer
to exist, guarantee, or otherwise become or remain, directly or indirectly,
liable with respect to any Indebtedness, except:

 

(a)                                  Indebtedness evidenced by this Agreement
and the other Loan Documents, together with Indebtedness owed to Underlying
Issuers with respect to Underlying Letters of Credit,

 

(b)                                 Indebtedness set forth on Schedule 4.19,

 

(c)                                  Permitted Purchase Money Indebtedness,

 

(d)                                 refinancings, renewals, or extensions of
Indebtedness permitted under clauses (b), (c), (f), (g) and (h) of this
Section 6.1 (and continuance or renewal of any Permitted Liens associated
therewith) so long as:  (i) the terms and conditions of such refinancings,
renewals, or extensions do not, in Agent’s reasonable judgment, materially
impair the prospects of repayment of the Obligations by Borrower or materially
impair Borrower’s creditworthiness, (ii) such refinancings, renewals, or
extensions do not result in an increase in the principal amount of, or interest
rate with respect to, the Indebtedness so refinanced, renewed, or extended,
(iii) such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower, (iv) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (v) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended,

 

(e)                                  endorsement of instruments or other payment
items for deposit,

 

(f)                                    Indebtedness composing Permitted
Investments or other investments permitted under Section 6.12,

 

(g)                                 unsecured obligations owing under
non-speculative Hedge Agreements entered into in the ordinary course of the
Borrower’s and the applicable Domestic Subsidiary’s business not exceeding
$30,000,000 in the aggregate at any one time outstanding, and

 

28

--------------------------------------------------------------------------------


 

(h)                                 unsecured Indebtedness not exceeding
$5,000,000 in the aggregate at any one time outstanding.

 

6.2                                 Liens.  Create, incur, assume, or suffer to
exist, directly or indirectly, any Lien on or with respect to any of its assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens (including Liens that are replacements of
Permitted Liens to the extent that the original Indebtedness is refinanced,
renewed, or extended under Section 6.1(d) and so long as the replacement Liens
only encumber those assets that secured the refinanced, renewed, or extended
Indebtedness).

 

6.3                                 Restrictions on Fundamental Changes.

 

(a)                                  Enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its Stock,

 

(b)                                 Liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution),

 

(c)                                  Except for Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
assets, or

 

(d)                                 Suspend or go out of a substantial portion
of its or their business.

 

6.4                                 Disposal of Assets.  Other than Permitted
Dispositions, convey, sell, lease, license, assign, transfer, or otherwise
dispose of any of Borrower’s or its Domestic Subsidiaries assets.

 

6.5                                 Change Name.  Change Borrower’s or any of
its Domestic Subsidiaries’ name, organizational identification number, state of
organization or organizational identity; provided, however, that Borrower or any
of its Domestic Subsidiaries may change their names upon at least 30 days prior
written notice to Agent of such change and so long as, at the time of such
written notification, Borrower or its Domestic Subsidiary provides any financing
statements necessary to perfect and continue perfected the Agent’s Liens.

 

6.6                                 Nature of Business.  Make any change in the
principal nature of its or their business.

 

6.7                                 Prepayments and Amendments.  Except in
connection with (a) a refinancing permitted by Section 6.1(d), or (b) with
respect to Indebtedness permitted under Section 6.1(h) ((subject to limitations
set forth in Section 6.1(h)),

 

(i)                                     optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of Borrower or its Domestic
Subsidiaries, other than the Obligations in accordance with this Agreement,

 

(ii)                                  make any payment on account of
Indebtedness that has been contractually subordinated in right of payment if
such payment is not permitted at such time under the subordination terms and
conditions, or

 

(iii)                               directly or indirectly, amend, modify,
alter, increase, or change any of the terms or conditions of any agreement,
instrument, document, indenture, or other writing evidencing or concerning
Indebtedness permitted under Section 6.1(b), or  6.1(c).

 

29

--------------------------------------------------------------------------------


 

The foregoing notwithstanding, Borrower and its Domestic Subsidiaries may prepay
or amend the terms or conditions of any agreement concerning Indebtedness
permitted under Sections 6.1(f) and (g), so long as no Triggering Event shall
have occurred before and after giving effect to such prepayment or amendment.

 

6.8                                 Change of Control.  Cause, permit, or
suffer, directly or indirectly, any Change of Control.

 

6.9                                 Consignments.  Without prior notice to Agent
and except with respect to consigned Inventory which does not exceed $10,000,000
in the aggregate or 10% of all finished goods Inventory of Borrower, consign any
of its or their Inventory or sell any of its or their Inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale.

 

6.10                           Distributions.  Except for Permitted
Distributions, make any distribution or declare or pay any dividends (in cash or
other property, other than common Stock) on, or purchase, acquire, redeem, or
retire any of Borrower’s Stock, of any class, whether now or hereafter
outstanding.

 

6.11                           Accounting Methods.  Modify or change its fiscal
year or its method of accounting (other than as may be required to conform to
GAAP) or enter into, modify, or terminate any agreement currently existing, or
at any time hereafter entered into with any third party accounting firm or
service bureau for the preparation or storage of Borrower’s or its Domestic
Subsidiaries’ accounting records without said accounting firm or service bureau
agreeing to provide Agent information regarding Borrower’s and its Domestic
Subsidiaries’ financial condition.

 

6.12                           Investments.  Except for Permitted Investments
and existing Investments made with respect to existing Domestic Subsidiaries,
directly or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment;
provided, however, except as otherwise set forth in Section 5.15, Borrower and
its Domestic Subsidiaries shall not have Permitted Investments (other than in
the Cash Management Accounts) in Deposit Accounts or Securities Accounts in an
aggregate amount in excess of $100,000 at any one time unless Borrower or its
Domestic Subsidiary, as applicable, and the applicable securities intermediary
or bank have entered into Control Agreements governing such Permitted
Investments in order to perfect (and further establish) the Agent’s Liens in
such Permitted Investments. Subject to the foregoing proviso or exept as
otherwise set forth in Section 5.15, Borrower shall not and shall not permit its
Domestic Subsidiaries to establish or maintain any Deposit Account or Securities
Account unless Agent shall have received a Control Agreement in respect of such
Deposit Account or Securities Account.

 

6.13                           Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
Borrower except for Permitted Distributions and transactions that (a) are in the
ordinary course of Borrower’s business, (b) are upon fair and reasonable terms,
and (c) are no less favorable to Borrower or its Subsidiaries, as applicable,
than would be obtained in an arm’s length transaction with a non-Affiliate.

 

6.14                           Use of Proceeds.  Use the proceeds of the
Advances for any purpose other than (a) on the Closing Date, to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted purposes.

 

6.15                           Inventory and Equipment with Bailees.  Store the
Inventory or Equipment of Borrower or its Domestic Subsidiaries at any time now
or hereafter with a bailee, warehouseman, or similar party other than as
permitted under Section 5.9.

 

30

--------------------------------------------------------------------------------


 

6.16                           Financial Covenants.

 

(a)                                  Fail to maintain or achieve:

 

(i)                                     Minimum EBITDA.  EBITDA, measured on a
month-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Amount

 

Applicable Period

 

$

1,200,000

 

For the 3 month period
ending December 31, 2004

 

 

 

 

 

 

$

2,100,000

 

For the 6 month period
ending March 31, 2005

 

 

 

 

 

 

$

5,500,000

 

For the 9 month period
ending June 30, 2005

 

 

 

 

 

 

$

9,000,000

 

For the 12 month period
ending September 30, 2005

 

 

 

 

 

 

$

11,700,000

 

For the 12 month period
ending December 31, 2005 and each month thereafter

 

 

(b)           Make:

 

(i)                                     Capital Expenditures.  Capital
Expenditures in any fiscal year in excess of 120% of the projected amount of
Capital Expenditures as set forth in the Projections delivered by Borrower to
Agent pursuant to Schedule 5.3, which amount shall not exceed $12,000,000 in the
aggregate as of any date of determination.

 

7.                                       EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

7.1                                 If Borrower fails to pay when due and
payable, or when declared due and payable, (a) all or any portion of the
Obligations consisting of interest, fees, or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 3
Business Days, or (b) all or any portion of the principal of the Obligations;

 

7.2                                 If Borrower or any of its Domestic
Subsidiaries, as applicable:

 

(a)                                  fails to perform or observe any covenant or
other agreement contained in any of Sections 2.7, 5.2, 5.3, 5.4, 5.5, 5.8, 5.12,
5.14, 5.16, and 6.1 through 6.16 of this Agreement;

 

31

--------------------------------------------------------------------------------


 

(b)                                 fails to perform or observe any covenant or
other agreement contained in any of Sections 5.6, 5.7, 5.9, 5.10, 5.11 and 5.15
of this Agreement and such failure continues for a period of 10 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of Borrower or (ii) written notice thereof is given to Borrower by
Agent; or

 

(c)                                  fails to perform or observe any covenant or
other agreement contained in this Agreement, or in any of the other Loan
Documents; in each case, other than any such covenant or agreement that is the
subject of another provision of this Section 7 (in which event such other
provision of this Section 7 shall govern), and such failure continues for a
period of 20 days after the earlier of (i) the date on which such failure shall
first become known to any officer of Borrower or (ii) written notice thereof is
given to Borrower by Agent;

 

7.3                                 If any material portion of Borrower’s or any
of its Domestic Subsidiaries’ assets is attached, seized, subjected to a writ or
distress warrant, or is levied upon, or comes into the possession of any third
Person and the same is not discharged before the earlier of 30 days after the
date it first arises or 5 days prior to the date on which such property or asset
is subject to forfeiture by Borrower or the applicable Domestic Subsidiary;

 

7.4                                 If an Insolvency Proceeding is commenced by
Borrower or any of its Domestic Subsidiaries;

 

7.5                                 If an Insolvency Proceeding is commenced
against Borrower or any of its Domestic Subsidiaries and any of the following
events occur: (a) Borrower or such Domestic Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
Borrower or any of its Domestic Subsidiaries, or (e) an order for relief shall
have been issued or entered therein;

 

7.6                                 If Borrower or any of its Domestic
Subsidiaries is enjoined, restrained, or in any way prevented by court order
from continuing to conduct all or any material part of its business affairs;

 

7.7                                 If a judgment or other claim for the payment
of money (including pursuant to any notice of Lien, levy, assessment or other
asserted claim with respect to taxes or debts owing to the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency) in excess of $3,000,000 (not including any
amount covered by insurance) becomes a Lien (other than a Permitted Lien),
distress, execution, attachment or sequestration upon or against any material
portion of Borrower’s or any of its Domestic Subsidiaries’ properties or assets
and the same is not dismissed, restrained, released, discharged, bonded against,
or stayed pending appeal before the earlier of 30 days after the date it first
arises or 5 days prior to the date on which such asset is subject to being
forfeited by such Person;

 

7.8                                 If there is a default in one or more
agreements to which Borrower or any of its Domestic Subsidiaries is a party with
one or more third Persons relative to Borrower’s or any of its Domestic
Subsidiaries’ Indebtedness involving an aggregate amount of $3,000,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person(s), irrespective of whether
exercised, to accelerate the maturity of Borrower’s or the applicable Domestic
Subsidiary’s obligations thereunder;

 

7.9                                 If any warranty, representation, statement,
or Record made herein or in any other Loan Document or delivered to Agent or any
Lender in connection with this Agreement or any other Loan

 

32

--------------------------------------------------------------------------------


 

Document proves to be untrue in any material respect as of the date of issuance
or making or deemed making thereof;

 

7.10                           If the obligation of any Guarantor under the
Guaranty is limited or terminated by operation of law or by such Guarantor, or
any such Guarantor becomes the subject of an Insolvency Proceeding;

 

7.11                           If the Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and, except to the extent permitted by the terms hereof or
thereof, perfected and first priority Lien on or security interest in the
Collateral covered hereby or thereby, except as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement; or

 

7.12                           Any provision of any Loan Document shall at any
time for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by Borrower or its Domestic
Subsidiaries, or a proceeding shall be commenced by Borrower or its Domestic
Subsidiaries, or by any Governmental Authority having jurisdiction over Borrower
or its Domestic Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or Borrower or its Domestic Subsidiaries shall deny
that Borrower or its Domestic Subsidiaries has any liability or obligation
purported to be created under any Loan Document; or

 

7.13                           Any of the Material Contracts shall be (i)
materially amended in a manner that is adverse to the Borrower or its Domestic
Subsidiary, as applicable ; (ii) breached by any party to it and that breach has
or could reasonably be expected to have a Material Adverse Change on Borrower;
or (iii) revoked or terminated or ceases to be in full force and effect without
the prior consent of Agent, which consent shall not be unreasonably withheld, or
performance of any of the material obligations under any such Material Contract
becomes unlawful or any such Material Contract shall be declared to be void or
shall be repudiated or its validity or enforceability at any time shall be
challenged by any party to it.

 

8.                                       THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

8.1                                 Rights and Remedies.  Upon the occurrence,
and during the continuation, of an Event of Default, the Required Lenders (at
their election but without notice of their election and without demand) may
authorize and instruct Agent to do any one or more of the following on behalf of
the Lender Group (and Agent, acting upon the instructions of the Required
Lenders, shall do the same on behalf of the Lender Group), all of which are
authorized by Borrower:

 

(a)                                  Declare all or any portion of the
Obligations, whether evidenced by this Agreement, by any of the other Loan
Documents, or otherwise, immediately due and payable;

 

(b)                                 Cease advancing money or extending credit to
or for the benefit of Borrower under this Agreement, under any of the Loan
Documents, or under any other agreement between Borrower and the Lender Group;

 

(c)                                  Terminate this Agreement and any of the
other Loan Documents as to any future liability or obligation of the Lender
Group, but without affecting any of the Agent’s Liens in the Collateral and
without affecting the Obligations;

 

(d)                                 The Lender Group shall have all other rights
and remedies available at law or in equity or pursuant to any other Loan
Document.

 

33

--------------------------------------------------------------------------------


 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolver Commitments shall automatically terminate and
the Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

 

8.2                                 Remedies Cumulative.  The rights and
remedies of the Lender Group under this Agreement, the other Loan Documents, and
all other agreements shall be cumulative.  The Lender Group shall have all other
rights and remedies not inconsistent herewith as provided under the Code, by
law, or in equity.  No exercise by the Lender Group of one right or remedy shall
be deemed an election, and no waiver by the Lender Group of any Event of Default
shall be deemed a continuing waiver.  No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

 

9.                                       TAXES AND EXPENSES.

 

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to Borrower, may do any or all of the following:  (a) make payment of the
same or any part thereof, (b) set up such reserves against the Borrowing Base or
the Maximum Revolver Amount as Agent deems necessary to protect the Lender Group
from the exposure created by such failure, or (c) in the case of the failure to
comply with Section 5.8 hereof, obtain and maintain insurance policies of the
type described in Section 5.8 and take any action with respect to such policies
as Agent deems prudent.  Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement.  Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.

 

10.                                 WAIVERS; INDEMNIFICATION.

 

10.1                           Demand; Protest; etc.  Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which Borrower may in any way be liable.

 

10.2                           The Lender Group’s Liability for Borrower
Collateral.  Borrower hereby agrees that:  (a) so long as Agent complies with
its obligations, if any, under the Code and Section 12 of the Security
Agreement, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Borrower Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Borrower Collateral shall be borne
by Borrower.

 

10.3                           Indemnification.  Borrower shall pay, indemnify,
defend, and hold the Agent-Related Persons, the Lender-Related Persons, and each
Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, and damages, and all reasonable attorneys fees and
disbursements and other

 

34

--------------------------------------------------------------------------------


 

costs and expenses actually incurred in connection therewith or in connection
with the enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Domestic Subsidiaries’
compliance with the terms of the Loan Documents, and (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto (all the
foregoing, collectively, the “Indemnified Liabilities”).  The foregoing to the
contrary notwithstanding, Borrower shall have no obligation to any Indemnified
Person under this Section 10.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful or illegal misconduct of such Indemnified Person. 
This provision shall survive the termination of this Agreement and the repayment
of the Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto.  WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11.                                 NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:

 

 

If to Borrower:

INFOCUS CORPORATION

 

27700 SW Parkway

 

Wilsonville, OR 97070

 

Attn:

Michael D. Yonker,

 

 

Chief Financial Officer

 

 

Jennifer E. Yruegas, Esq.,

 

 

Director Worldwide Legal Affairs

 

Fax No. (503) 685-8838

 

 

If to Agent:

WELLS FARGO FOOTHILL, INC.

 

2450 Colorado Avenue

 

Suite 3000 West

 

Santa Monica, CA 90404

 

Attn: Business Finance Division Manager

 

Fax No.: (310) 453-7413

 

 

with copies to:

MORRISON & FOERSTER LLP

 

555 West Fifth Street

 

 

35

--------------------------------------------------------------------------------


 

 

Los Angeles, California 90013

 

Attn: Sandra Lee Montgomery, Esq.

 

Fax No.: (213) 892-5454

 

Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, other
than notices by Agent in connection with enforcement rights against the Borrower
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Borrower acknowledges and agrees that notices sent by the
Lender Group in connection with the exercise of enforcement rights against
Borrower Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

 

12.                                 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)                                  THE VALIDITY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN
IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. 
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

 

(c)                                  BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWER
AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

36

--------------------------------------------------------------------------------


 

13.                                 ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1                           Assignments and Participations.

 

(a)                                  Any Lender may assign and delegate to one
or more assignees (each an “Assignee”) that are Eligible Transferees all, or any
ratable part of all, of the Obligations, the Revolver Commitments and the other
rights and obligations of such Lender hereunder and under the other Loan
Documents, in a minimum amount of $5,000,000; provided, however, that Borrower
and Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrower and Agent an Assignment and Acceptance, and (iii) the
assigning Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500.  Anything contained herein to the
contrary notwithstanding, the payment of any fees shall not be required and the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.

 

(b)                                 From and after the date that Agent notifies
the assigning Lender (with a copy to Borrower) that it has received an executed
Assignment and Acceptance and payment of the above-referenced processing fee,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights (except with respect to Section 10.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation between Borrower and the Assignee; provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Article 16 and Section 16.7 of this Agreement.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(1) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto, (2) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under this Agreement or any other Loan Document furnished
pursuant hereto, (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (5) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (6) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

37

--------------------------------------------------------------------------------


 

(d)                                 Immediately upon Agent’s receipt of the
required processing fee payment and the fully executed Assignment and
Acceptance, this Agreement shall be deemed to be amended to the extent, but only
to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom.  The
Revolver Commitment allocated to each Assignee shall reduce such Revolver
Commitments of the assigning Lender pro tanto.

 

(e)                                  Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in its Obligations, the Revolver
Commitment, and the other rights and interests of that Lender (the “Originating
Lender”) hereunder and under the other Loan Documents; provided, however, that
(i) the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Revolver Commitments, and the
other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrower, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.  The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of
Borrower or its Domestic Subsidiaries, the Collateral, or otherwise in respect
of the Obligations.  No Participant shall have the right to participate directly
in the making of decisions by the Lenders among themselves.

 

(f)                                    In connection with any such assignment or
participation or proposed assignment or participation, a Lender may, subject to
the provisions of Section 16.7, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Domestic Subsidiaries and
their respective businesses.

 

(g)                                 Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

38

--------------------------------------------------------------------------------


 

13.2                           Successors.  This Agreement shall bind and inure
to the benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrower may not assign this Agreement or any rights or
duties hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release Borrower from its Obligations.  A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 13.1 hereof and, except as expressly required
pursuant to Section 13.1 hereof, no consent or approval by Borrower is required
in connection with any such assignment.

 

14.                                 AMENDMENTS; WAIVERS.

 

14.1                           Amendments and Waivers.  No amendment or waiver
of any provision of this Agreement or any other Loan Document (other than Bank
Product Agreements and Letters of Credit), and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders affected thereby and
Borrower, do any of the following:

 

(a)                                  increase or extend any Revolver Commitment
of any Lender,

 

(b)                                 postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

(c)                                  reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document,

 

(d)                                 change the Pro Rata Share that is required
to take any action hereunder,

 

(e)                                  amend or modify this Section or any
provision of the Agreement providing for consent or other action by all Lenders,

 

(f)                                    other than as permitted by Section 15.12,
release Agent’s Lien in and to any of the Collateral,

 

(g)                                 change the definition of “Required Lenders”
or “Pro Rata Share”,

 

(h)                                 contractually subordinate any of the Agent’s
Liens,

 

(i)                                     release Borrower or any Guarantor from
any obligation for the payment of money,

 

(j)                                     change the definition of Borrowing Base,
Eligible Accounts or Maximum Revolver Amount or change Section 2.1(b), or

 

(k)                                  amend any of the provisions of Section 15.

 

39

--------------------------------------------------------------------------------


 

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document.  The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrower, shall not require consent by or the agreement of Borrower.

 

14.2                           Replacement of Holdout Lender.

 

(a)                                  If any action to be taken by the Lender
Group or Agent hereunder requires the unanimous consent, authorization, or
agreement of all Lenders, and a Lender (“Holdout Lender”) fails to give its
consent, authorization, or agreement, then Agent, upon at least 5 Business Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Lenders (each, a “Replacement
Lender”), and the Holdout Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.

 

(b)                                 Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations (including an assumption of its
Pro Rata Share of the Risk Participation Liability) without any premium or
penalty of any kind whatsoever.  If the Holdout Lender shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Holdout Lender shall be deemed to have executed
and delivered such Assignment and Acceptance.  The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 13.1.  Until such
time as the Replacement Lenders shall have acquired all of the Obligations, the
Revolver Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender’s Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Risk Participation Liability of such Letter of Credit.

 

14.3                           No Waivers; Cumulative Remedies.  No failure by
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by Borrower of any provision of this Agreement.  Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

15.                                 AGENT; THE LENDER GROUP.

 

15.1                           Appointment and Authorization of Agent.  Each
Lender hereby designates and appoints WFF as its representative under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto.  Agent agrees to act as such on the express conditions
contained in this Section 15.  The provisions of this Section 15 (other than the
proviso to Section 15.11(a))are solely for the benefit of

 

40

--------------------------------------------------------------------------------


 

Agent, and the Lenders, and Borrower and its Domestic Subsidiaries shall have no
rights as a third party beneficiary of any of the provisions contained herein. 
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFF is merely the representative of the
Lenders, and only has the contractual duties set forth herein.  Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrower and its Domestic
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrower and its Domestic Subsidiaries as provided in the
Loan Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrower and its Domestic Subsidiaries, (f) perform, exercise,
and enforce any and all other rights and remedies of the Lender Group with
respect to Borrower, the Obligations, the Collateral, the Collections of
Borrower and its Domestic Subsidiaries, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.

 

15.2                           Delegation of Duties.  Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

15.3                           Liability of Agent.  None of the Agent-Related
Persons shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by Borrower or any
Domestic Subsidiary or Affiliate of Borrower, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or the books or records or properties of any of Borrower’s Domestic
Subsidiaries or Affiliates.

 

41

--------------------------------------------------------------------------------


 

15.4                           Reliance by Agent.  Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, telefacsimile or
other electronic method of transmission, telex or telephone message, statement
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent, or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to Borrower or counsel
to any Lender), independent accountants and other experts selected by Agent. 
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

 

15.5                           Notice of Default or Event of Default.  Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.”  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

 

15.6                           Credit Decision.  Each Lender acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrower and its Domestic Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender.  Each Lender represents to Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower and any other Person party to a
Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person party to a Loan Document. 
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrower and any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.

 

42

--------------------------------------------------------------------------------


 

15.7                           Costs and Expenses; Indemnification.  Agent may
incur and pay Lender Group Expenses to the extent Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
attorneys fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrower is
obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise.  Agent is authorized and directed to deduct and retain
sufficient amounts from the Collections of Borrower and its Domestic
Subsidiaries received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders.  In the event
Agent is not reimbursed for such costs and expenses from the Collections of
Borrower and its Domestic Subsidiaries received by Agent, each Lender hereby
agrees that it is and shall be obligated to pay to or reimburse Agent for the
amount of such Lender’s Pro Rata Share thereof.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make an Advance or
other extension of credit hereunder.  Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

15.8                           Agent in Individual Capacity.  WFF and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower and its Domestic Subsidiaries and Affiliates and any other Person party
to any Loan Documents as though WFF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge that, pursuant to such activities,
WFF or its Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include WFF in its
individual capacity.

 

15.9                           Successor Agent.  Agent may resign as Agent upon
45 days notice to the Lenders.  If Agent resigns under this Agreement, the
Required Lenders shall appoint a successor Agent for the Lenders.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders, a successor Agent. 
If Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders.  In
any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be

 

43

--------------------------------------------------------------------------------


 

terminated.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  If no
successor Agent has accepted appointment as Agent by the date which is 45 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

 

15.10                     Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Borrower and its Domestic Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge that, pursuant to such activities,
such Lender and its respective Affiliates may receive information regarding
Borrower or its Affiliates and any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of Borrower or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.  With respect to the Swing Loans
and Protective Advances, Swing Lender shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not the sub-agent of Agent.

 

15.11                     Withholding Taxes.

 

(a)                                  All payments made by Borrower hereunder or
under any note or other Loan Document will be made without setoff, counterclaim,
or other defense.  In addition, all such payments will be made free and clear
of, and without deduction or withholding for, any present or future Taxes, and
in the event any deduction or withholding of Taxes is required, Borrower shall
comply with the penultimate sentence of this Section 15.11(a).  “Taxes” shall
mean, any taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein measured by or based on the
net income or net profits of any Lender) and all interest, penalties or similar
liabilities with respect thereto.  If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 15.11(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction).  Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law certified copies
of tax receipts evidencing such payment by Borrower.

 

(b)                                 If a Lender claims an exemption from United
States withholding tax, Lender agrees with and in favor of Agent and Borrower,
to deliver to Agent:

 

(i)                                     if such Lender claims an exemption from
United States withholding tax pursuant to its portfolio interest exception, (A)
a statement of the Lender, signed under penalty of perjury, that it is not a (I)
a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder
of Borrower (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a
controlled foreign corporation related to Borrower within the meaning of
Section 864(d)(4) of the IRC, and (B) a properly

 

44

--------------------------------------------------------------------------------


 

completed and executed IRS Form W-8BEN, before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower;

 

(ii)                                  if such Lender claims an exemption from,
or a reduction of, withholding tax under a United States tax treaty, properly
completed and executed IRS Form W-8BEN before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower;

 

(iii)                               if such Lender claims that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before receiving its
first payment under this Agreement and at any other time reasonably requested by
Agent or Borrower; or;

 

(iv)                              such other form or forms, including IRS Form
W-9, as may be required under the IRC or other laws of the United States as a
condition to exemption from, or reduction of, United States withholding or
backup withholding tax before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or Borrower.

 

Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)                                  If a Lender claims an exemption from
withholding tax in a jurisdiction other than the United States, Lender agrees
with and in favor of Agent and Borrower, to deliver to Agent any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower.

 

Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(d)                                 If any Lender claims exemption from, or
reduction of, withholding tax and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender, such Lender agrees to notify Agent and Borrower of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrower to such Lender.  To the extent of such percentage amount, Agent and
Borrower will treat such Lender’s documentation provided pursuant to Sections
15.11(b) or 15.11(c) as no longer valid.  With respect to such percentage
amount, Lender may provide new documentation, pursuant to Sections 15.11(b) or
15.11(c), if applicable.

 

(e)                                  If any Lender is entitled to a reduction in
the applicable withholding tax, Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable withholding tax after taking
into account such reduction.  If the forms or other documentation required by
Sections 15.11(b) or 15.11(c) are not delivered to Agent, then Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.

 

(f)                                    If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender due to a failure on the part of the Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any

 

45

--------------------------------------------------------------------------------


 

other reason) such Lender shall indemnify and hold Agent harmless for all
amounts paid, directly or indirectly, by Agent, as tax or otherwise, including
penalties and interest, and including any taxes imposed by any jurisdiction on
the amounts payable to Agent under this Section 15.11, together with all costs
and expenses (including attorneys fees and expenses).  The obligation of the
Lenders under this subsection shall survive the payment of all Obligations and
the resignation or replacement of Agent.

 

15.12                     Collateral Matters.

 

(a)                                  The Lenders hereby irrevocably authorize
Agent, at its option and in its sole discretion, to release any Lien on any
Collateral (i) upon the termination of the Revolver Commitments and payment and
satisfaction in full by Borrower of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Borrower certifies to Agent that the sale or disposition is
permitted under Section 6.4 of this Agreement or the other Loan Documents (and
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower or its Domestic Subsidiaries owned
no interest at the time the Agent’s Lien was granted nor at any time thereafter,
or (iv) constituting property leased to Borrower or its Domestic Subsidiaries
under a lease that has expired or is terminated in a transaction permitted under
this Agreement.  Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders.  Upon request by Agent or
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 15.12; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

(b)                                 Agent shall have no obligation whatsoever to
any of the Lenders to assure that the Collateral exists or is owned by Borrower
or is cared for, protected, or insured or has been encumbered, or that the
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

 

15.13                     Restrictions on Actions by Lenders; Sharing of
Payments.

 

(a)                                  Each of the Lenders agrees that it shall
not, without the express written consent of Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the written request of Agent, set
off against the Obligations, any amounts owing by such Lender to Borrower or any
deposit accounts of Borrower now or hereafter maintained with such Lender.  Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings, to foreclose any Lien
on, or otherwise enforce any security interest in, any of the Collateral.

 

46

--------------------------------------------------------------------------------


 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s ratable
portion of all such distributions by Agent, such Lender promptly shall (1) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 

15.14                     Agency for Perfection.  Agent hereby appoints each
other Lender as its agent (and each Lender hereby accepts such appointment) for
the purpose of perfecting the Agent’s Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the Code can be perfected only by
possession or control.  Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.

 

15.15                     Payments by Agent to the Lenders.  All payments to be
made by Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent.  Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

 

15.16                     Concerning the Collateral and Related Loan Documents. 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

 

15.17                     Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.  By becoming a party to
this Agreement, each Lender:

 

(a)                                  is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit or examination report (each a “Report” and collectively, “Reports”)
prepared by or at the request of Agent, and Agent shall so furnish each Lender
with such Reports,

 

(b)                                 expressly agrees and acknowledges that Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that Agent or other party
performing any audit or examination will inspect only specific

 

47

--------------------------------------------------------------------------------


 

information regarding Borrower and will rely significantly upon Borrower’s and
its Domestic Subsidiaries’ books and records, as well as on representations of
Borrower’s personnel,

 

(d)                                 agrees to keep all Reports and other
material, non-public information regarding Borrower and its Domestic
Subsidiaries and their operations, assets, and existing and contemplated
business plans in a confidential manner in accordance with Section 16.7, and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold Agent and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrower, and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys fees and costs)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

15.18                     Several Obligations; No Liability.  Notwithstanding
that certain of the Loan Documents now or hereafter may have been or will be
executed only by or in favor of Agent in its capacity as such, and not by or in
favor of the Lenders, any and all obligations on the part of Agent (if any) to
make any credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Revolver Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments.  Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender.  Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender.  Except as provided in Section 15.7, no member of the
Lender Group shall have any liability for the acts of any other member of the
Lender Group.  No Lender shall be responsible to Borrower or any other Person
for any failure by any other Lender to fulfill its obligations to make credit
available hereunder, nor to advance for it or on its behalf in connection with
its Revolver Commitment, nor to take any other action on its behalf hereunder or
in connection with the financing contemplated herein.

 

15.19                     Bank Product Providers.  Each Bank Product Provider
shall be deemed a party hereto for purposes of any reference in a Loan Document
to the parties for whom Agent is acting; it being understood and agreed that the
rights and benefits of such Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s right to share in payments
and

 

48

--------------------------------------------------------------------------------


 

collections out of the Collateral as more fully set forth herein. In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.

 

16.                                 GENERAL PROVISIONS.

 

16.1                           Effectiveness.  This Agreement shall be binding
and deemed effective when executed by Borrower, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

 

16.2                           Section Headings.  Headings and numbers have been
set forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

16.3                           Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed against the Lender Group or
Borrower, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

16.4                           Severability of Provisions.  Each provision of
this Agreement shall be severable from every other provision of this Agreement
for the purpose of determining the legal enforceability of any specific
provision.

 

16.5                           Counterparts; Electronic Execution.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

16.6                           Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by Borrower or Guarantor or the
transfer to the Lender Group of any property should for any reason subsequently
be declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrower or Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

16.7                           Confidentiality.  Agent and Lenders each
individually (and not jointly or jointly and severally) agree that material,
non-public information regarding Borrower and its Domestic Subsidiaries, their
operations, assets, and existing and contemplated business plans shall be
treated by Agent and the Lenders in a confidential manner, and shall not be
disclosed by Agent and the Lenders to Persons who are

 

49

--------------------------------------------------------------------------------


 

not parties to this Agreement, except:  (a) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group, (b) to
Domestic Subsidiaries and Affiliates of any member of the Lender Group
(including the Bank Product Providers), provided that any such Domestic
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 16.7, (c) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation, (d) as may
be agreed to in advance by Borrower or its Domestic Subsidiaries or as requested
or required by any Governmental Authority pursuant to any subpoena or other
legal process, (e) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by
Agent or the Lenders), (f) in connection with any assignment, prospective
assignment, sale, prospective sale, participation or prospective participations,
or pledge or prospective pledge of any Lender’s interest under this Agreement,
provided that any such assignee, prospective assignee, purchaser, prospective
purchaser, participant, prospective participant, pledgee, or prospective pledgee
shall have agreed in writing to receive such information hereunder subject to
the terms of this Section, and (g) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents.  The provisions of this Section 16.7
shall survive for 2 years after the payment in full of the Obligations.

 

16.8                           Integration.  This Agreement, together with the
other Loan Documents, reflects the entire understanding of the parties with
respect to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

 

[Signature pages to follow.]

 

50

--------------------------------------------------------------------------------


 

NOTICE:  UNDER OREGON LAW, WITHOUT LIMITATION OF THE TERMS SET FORTH IN
SECTION 12, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER AFTER
OCTOBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY LENDER TO
BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

INFOCUS CORPORATION,

 

an Oregon corporation

 

 

 

 

 

By:

/s/ Michael D. Yonker

 

Title:

Chief Financial Officer

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, as Agent and as a Lender

 

 

 

 

 

By:

 

 

Title:

Vice President

 

51

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Domestic Subsidiaries.

 

“Advances” has the meaning specified therefor in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.13 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person, (b)
each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed an Affiliate of such
Person.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by Borrower or its Domestic Subsidiaries
to Agent under the Loan Documents.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 

“Assignee” has the meaning specified therefor in Section 13.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any officer or employee of Borrower.

 

1

--------------------------------------------------------------------------------


 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations (other than Bank Product Obligations) and all sublimits
and reserves then applicable hereunder).

 

“Bank Product” means any financial accommodation extended to Borrower or its
Domestic Subsidiaries by a Bank Product Provider (other than pursuant to the
Agreement) including:  (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Domestic Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its Domestic
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrower or its
Domestic Subsidiaries are obligated to reimburse to Agent or any member of the
Lender Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to Borrower or its Domestic Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

 

“Bank Product Reserve” means, as of any date of determination, the amount of
reserves that Agent has established (based upon the Bank Product Providers’
reasonable determination of the credit exposure of Borrower and its Domestic
Subsidiaries in respect of Bank Products) in respect of Bank Products then
provided or outstanding.

 

“Bankruptcy Code” means Title 11 of the United States Code, as in effect from
time to time.

 

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.

 

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto

 

2

--------------------------------------------------------------------------------


 

and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

 

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means 0.25 percentage points.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Domestic Subsidiary or ERISA Affiliate of
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

 

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of an Protective Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)                                  the lesser of:

 

(i)                                     the sum of:

 

(A)                              80% of the amount of Eligible Accounts, less
the amount, if any, of the Dilution Reserve with respect to Eligible Accounts,
and

 

(B)                                the lesser of (1) 70% of the amount of
Eligible Thomson RCA France Accounts, less the amount, if any of the Dilution
Reserve with respect to Eligible Thomson RCA France Accounts, and (2)
$5,000,000, and

 

(ii)                                  an amount equal to Borrower’s Collections
with respect to Accounts for the immediately preceding 55 day period, minus

 

(b)                                 the sum of (1) the Bank Product Reserve, and
(2) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Domestic Subsidiaries
during such period that are

 

3

--------------------------------------------------------------------------------


 

capital expenditures as determined in accordance with GAAP, whether such
expenditures are paid in cash or financed.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and (f)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (e) above.

 

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

 

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Borrower or one
of its Domestic Subsidiaries, Agent, and one of the Cash Management Banks.

 

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

 

“CFC” means, with respect to any Person, any Person that is (i) a direct
subsidiary of such Person, (ii) organized under the laws of a jurisdiction
outside of the United States and (iii) a “controlled foreign corporation” as
that term is defined in Section 957(a) of the IRC.

 

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
45%, or more, of the Stock of Borrower having the right to vote for the election
of members of the Board of Directors, or (b) a majority of the members of the
Board of Directors do not constitute Continuing Directors.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends Borrower a
written notice that each of the conditions precedent set forth in Section 3.1
either have been satisfied or have been waived.

 

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

 

4

--------------------------------------------------------------------------------


 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or any Guarantor in or upon which a Lien
is granted under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Domestic Subsidiaries’ premises, books and records,
Equipment, or Inventory, in each case, in form and substance satisfactory to
Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower or one of its Domestic
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

“Credit Card Acknowledgements” means agreements, in form and substance
satisfactory to Agent, from each Credit Card Processor of Borrower in favor of
Agent pursuant to which, among other things, such Credit Card Processor agrees
to remit all amounts due to Borrower from time to time to the Cash Management
Account or to such other account as Agent may direct.

 

“Credit Card Processor” means any servicing or processing agent or any other
Person who facilitates, services, processes or manages the authorization,
billing, transfer, payment and/or other procedure from any issuer of a credit
card, charge card or bank card, consumer payment facilitator, bank or other such
Person with respect to any sales transactions of Borrower involving credit,
charge or debit card purchases, check purchases or other method of consumer
payment.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

 

5

--------------------------------------------------------------------------------


 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

 

“Dilution” means: (a) with respect to Accounts other than Thomson RCA France
Accounts, as of any date of determination, a percentage, based upon the
experience of the immediately prior 180 consecutive days, that is the result of
dividing the Dollar amount of (i) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
other than Thomson RCA France Accounts during such period, by (i) Borrower’s
billings with respect to such Accounts during such period; or (b) with respect
to Thomson RCA France Accounts, as of any date of determination, a percentage,
based upon the experience of the immediately prior 180 consecutive days, that is
the result of dividing the Dollar amount of (i) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to Thomson
RCA France Accounts during such period, by (i) Borrower’s billings with respect
to such Accounts during such period.

 

“Dilution Reserve” means: (a) with respect to Eligible Accounts, an amount
sufficient to reduce the advance rate against Eligible Accounts by 1 percentage
point for each percentage point by which Dilution with respect to Accounts other
than Thomson RCA France Accounts is in excess of 10% or (b) with respect to
Eligible Thomson RCA France Accounts, an amount sufficient to reduce the advance
rate against Eligible Thomson RCA France Accounts by 1 percentage point for each
percentage point by which Dilution with respect to Thomson RCA France Accounts
is in excess of 10%.

 

“Dollars” or “$” means United States dollars.

 

“Domestic Subsidiary” means any Subsidiary which is not a Foreign Subsidiary.

 

“EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains,
other income, interest income, and non recurring charges of the Borrower and its
Subsidiaries to the extent the amount accrued in a prior period was actually
paid in cash as of such period (other than charges of the Borrower and its
Subsidiaries relating to or arising from the InFocus Shanghai Matter in an
amount up to $15,000,000 in the aggregate), plus interest expense, income
taxes, non recurring charges of the Borrower and its Subsidiaries to the extent
accrued but not yet paid in cash as of such period (provided, however, that, any
non recurring charges of the Borrower and its Subsidiaries relating to or
arising from the InFocus Shanghai Matter shall not exceed $15,000,000 in the
aggregate at any time), and depreciation and amortization for such period, in
each case, as determined in accordance with GAAP.

 

“Eligible Accounts” means those Accounts created by Borrower in the ordinary
course of its business, that arise out of Borrower’s sale of goods or rendition
of services, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding

 

6

--------------------------------------------------------------------------------


 

criteria set forth below; provided, however, that such criteria may be revised
from time to time by Agent in Agent’s Permitted Discretion to address the
results of any audit performed by Agent from time to time after the Closing
Date.  In determining the amount to be included, Eligible Accounts shall be
calculated net of customer deposits and unapplied cash.  Eligible Accounts shall
not include the following:

 

(a)                                  Accounts that the Account Debtor has failed
to pay within 90 days of original invoice date or Accounts with selling terms of
more than 60 days,

 

(b)                                 Accounts owed by an Account Debtor (or its
Affiliates) where 50% or more of all Accounts owed by that Account Debtor (or
its Affiliates) are deemed ineligible under clause (a) above,

 

(c)                                  Accounts with respect to which the Account
Debtor is an Affiliate of Borrower or an employee or agent of Borrower or any
Affiliate of Borrower,

 

(d)                                 Accounts arising in a transaction wherein
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or any other terms by
reason of which the payment by the Account Debtor may be conditional,

 

(e)                                  Accounts that are not payable in Dollars,

 

(f)                                    Accounts with respect to which the
Account Debtor either (i) does not maintain its chief executive office in the
United States, or (ii) is not organized under the laws of the United States or
any state thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit satisfactory to Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Agent and is directly
drawable by Agent, or (z) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Agent,

 

(g)                                 Accounts with respect to which the Account
Debtor is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which Borrower has complied, to the reasonable satisfaction of Agent,
with the Assignment of Claims Act, 31 USC §3727), or (ii) any state of the
United States,

 

(h)                                 Accounts with respect to which the Account
Debtor is a creditor of Borrower, has or has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of setoff, or dispute,

 

(i)                                     Accounts with respect to (1) an Account
Debtor (other than Account Debtors that are Ingram Micro, Thomson RCA U.S.,
Thomson RCA France or Tech Data) whose total obligations owing to Borrower
exceed 10% (such percentage, as applied to a particular Account Debtor, being
subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage, (2) an Account Debtor that is Ingram Micro whose total obligations
owing to Borrower exceed 25% (such percentage being subject to reduction by
Agent in its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage, (3) an Account Debtor that
is Tech Data whose total

 

7

--------------------------------------------------------------------------------


 

obligations owing to Borrower exceed 20% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage, or (4) Account Debtors that are Thomson RCA U.S.
and Thomson RCA France to the extent that their combined total obligations owing
to Borrower exceed 25% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts
and Eligible Thomson RCA France Accounts, in the aggregate and without
duplication of the amounts deemed ineligble pursuant to the definition of
“Eligible Thomson RCA France Accounts”, to the extent of the obligations owing
by such Account Debtors in excess of the percentage attributed to them;
provided, however, that, in each case, the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentages shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,

 

(j)                                     Accounts with respect to which the
Account Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone
out of business, or as to which Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor,

 

(k)                                  Accounts with respect to which the Account
Debtor is located in a state or jurisdiction (e.g., New Jersey, Minnesota, and
West Virginia) that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent that Borrower may qualify subsequently as a foreign entity authorized
to transact business in such state or jurisdiction and gain access to such
courts, without incurring any cost or penalty viewed by Agent to be significant
in amount, and such later qualification cures any access to such courts to
enforce payment of such Account,

 

(l)                                     Accounts, the collection of which,
Agent, in its Permitted Discretion, believes to be doubtful by reason of the
Account Debtor’s financial condition,

 

(m)                               Accounts that are not subject to a valid and
perfected first priority Agent’s Lien,

 

(n)                                 Accounts with respect to which (i) the goods
giving rise to such Account have not been shipped and billed to the Account
Debtor, or (ii) the services giving rise to such Account have not been performed
and billed to the Account Debtor, or

 

(o)                                 Accounts that represent the right to receive
progress payments or other advance billings that are due prior to the completion
of performance by Borrower of the subject contract for goods or services,

 

(p)                                 Accounts that arise out of the use of a
credit or charge card, or

 

(q)                                 Accounts that arise from the Intellectual
Property Licenses (as defined in the Security Agreement) of the Borrower,
including all income, royalties, damages and payments now and hereafter due
and/or payable under and with respect thereto.

 

“Eligible Thomson RCA France Accounts” means Thomson RCA France Accounts which
would constitute Eligible Accounts but for the provisions of clause (f) of the
definition of

 

8

--------------------------------------------------------------------------------


 

“Eligible Accounts.”  Eligible Thomson RCA France Accounts shall not include
Thomson RCA France Accounts to the extent that the total obligations owing by
Thomson RCA France and Thomson RCA U.S. to Borrower exceed 25% (such percentage,
as applied herein, being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of Thomson RCA France or Thomson RCA U.S.
deteriorates) of all Eligible Accounts and Eligible Thomson RCA France Accounts,
in the aggregate and without duplication of the amounts deemed ineligble
pursuant to the definition of “Eligible Accounts”, to the extent of the
obligations owing by Thomson RCA U.S. and Thomson RCA France in excess of the
percentage attributed to them; provided, however, that, in each case, the amount
of Eligible Thomson RCA France Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Thomson RCA France Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Borrower (which approval of Borrower shall not be
unreasonably withheld, delayed, or conditioned), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.

 

“Environmental Actions” means any complaint, summons, citation, notice of
violation, directive, order, claim, litigation, investigation, judicial or
administrative proceeding or judgment from any Governmental Authority, or any
third party involving violations of Environmental Laws or releases of Hazardous
Materials from (a) any assets, properties, or businesses of Borrower, its
Domestic Subsidiaries, or any of their predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by Borrower, its Domestic Subsidiaries,
or any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Domestic Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

 

9

--------------------------------------------------------------------------------


“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Domestic Subsidiaries under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of Borrower or its Domestic Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Domestic Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with
Borrower or any of its Domestic Subsidiaries and whose employees are aggregated
with the employees of Borrower or its Domestic Subsidiaries under IRC Section
414(o).

 

“Event of Default” has the meaning specified therefor in Section 7.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrower and its Domestic Subsidiaries aged in excess of historical levels with
respect thereto and all book overdrafts of Borrower and its Domestic
Subsidiaries in excess of historical practices with respect thereto, in each
case as determined by Agent in its Permitted Discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Fee Letter” means that certain fee letter between Borrower and Agent, in form
and substance satisfactory to Agent.

 

“Foreign Subsidiary” means any Subsidiary of Borrower which (a) is not organized
under the laws of the United States, any state thereof or the District of
Columbia and (b) conducts substantially all of its business operations outside
the United States.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal,

 

10

--------------------------------------------------------------------------------


 

administrative hearing body, arbitration panel, commission, or other similar
dispute-resolving panel or body.

 

“Guarantor” means any Person at any time providing a guaranty in favor of Agent,
for the benefit of the Lender Group and the Bank Product Providers, with respect
to the Obligations or whose assets are otherwise pledged as security for the
repayment of the Obligations.

 

“Guaranty” means any guaranty executed and delivered by any Guarantor in favor
of Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance satisfactory to the Agent.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Domestic Subsidiaries that
provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Borrower’s or any of its
Domestic Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Domestic
Subsidiaries, irrespective of whether such obligation or liability is assumed,
(e) all obligations to pay the deferred purchase price of assets (other than
trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (f) all obligations owing under
Hedge Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3.

 

“InFocus Shanghai” means InFocus Systems Shanghai Co., Ltd., a company organized
under the laws of the Republic of China, and a wholly-owned Subsidiary of the
Borrower.

 

11

--------------------------------------------------------------------------------


 

“InFocus Shanghai Matter” means the investigation described in Schedule 4.10.

 

“Ingram Micro” means Ingram Micro, Inc. and its Affiliates.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means a subordination agreement to be
executed and delivered by Borrower, each of its Domestic Subsidiaries, and
Agent, in the form attached hereto as Exhibit I.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Issuing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing L/Cs or L/C Undertakings
pursuant to Section 2.12.

 

“L/C” has the meaning specified therefor in Section 2.12(a).

 

12

--------------------------------------------------------------------------------


 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or its Domestic Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) fees or charges paid or incurred by Agent in connection with
the Lender Group’s transactions with Borrower or its Domestic Subsidiaries,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (not
exceeding the amount of any limitation) contained in the Agreement), real estate
surveys, real estate title policies and endorsements, and environmental audits,
(c) costs and expenses incurred by Agent in the disbursement of funds to
Borrower or other members of the Lender Group (by wire transfer or otherwise),
(d) charges paid or incurred by Agent resulting from the dishonor of checks, (e)
reasonable costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) audit fees and
expenses of Agent related to any inspections or audits to the extent of the fees
and charges (not exceeding the amount of any limitation) contained in the
Agreement, (g) reasonable costs and expenses of third party claims or any other
suit paid or incurred by the Lender Group in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with Borrower or any its Domestic
Subsidiaries, (h) Agent’s and each Lender’s reasonable costs and expenses
(including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and (i)
Agent’s and each Lender’s reasonable costs and expenses (including attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Borrower or its Domestic
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

13

--------------------------------------------------------------------------------


 

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b)
100% minus the Reserve Percentage.  The LIBOR Rate shall be adjusted on and as
of the effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means 2.25 percentage points.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, notice of Lien, levy or assessment,
pledge, hypothecation, assignment, deposit arrangement, security agreement,
conditional sale or trust receipt, or from a lease, consignment, or bailment for
security purposes and also includes reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Real Property.

 

“Loan Account” has the meaning specified therefor in Section 2.10.

 

“Loan Documents” means the Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Credit Card Acknowledgments,
the Fee Letter, any Guaranties, the Intercompany Subordination Agreement, the
Letters of Credit, any Mortgage, the Security Agreement, any note or notes
executed by Borrower in connection with the Agreement and payable to a member of
the Lender Group, and any other agreement entered into, now or in the future, by
Borrower or any Guarantor and Agent or any member of the Lender Group in
connection with the Agreement.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Domestic Subsidiaries, taken as a
whole, (b) a material impairment of Borrower’s and its Domestic Subsidiaries
ability to perform their obligations under the Loan Documents to which they are
parties or of the Lender Group’s ability to enforce the Obligations or realize
upon the Collateral, or (c) a material impairment of the enforceability or
priority of the Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of Borrower or its Domestic Subsidiaries.

 

“Material Contract” means any of (a) those agreements listed at Schedule 4.20
hereto, and (b) all other contracts or agreements material to the business
prospects, operations, results of operations, assets, liabilities or financial
condition of Borrower.

 

14

--------------------------------------------------------------------------------


 

“Maturity Date” has the meaning specified therefor in Section 3.4.

 

“Maximum Revolver Amount” means $40,000,000.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower, any
Guarantor or any of their Domestic Subsidiaries in favor of Agent, in form and
substance satisfactory to Agent, with respect to any Real Property owned by
Borrower or any Guarantor.

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), lease payments, guaranties, covenants, and duties
of any kind and description owing by Borrower to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank Product
Obligations.  Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

 

“Overadvance” has the meaning specified therefor in Section 2.5.

 

“Participant” has the meaning specified therefor in Section 13.1(e).

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of the Agreement or the other Loan Documents, (d) the licensing of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business, (e) sales or other dispositions of Stock owned by
Borrower in Phoenix Electric Company, Ltd, a company organized under the laws of
Japan, so long as (i) no Triggering Event shall have occurred before and after
giving effect to such sale or disposition and (ii) the proceeds of such sale or
disposition are immediately transferred to an account set forth in Schedule 4.17
or such other account of the Borrower in a bank or securities intermediary
located in the United States subject to a Control Agreement.

 

“Permitted Distributions” means distributions of cash made by the Borrower to or
for the account of InFocus Shanghai for the sole purpose of allowing InFocus
Shanghai to pay or secure

 

15

--------------------------------------------------------------------------------


 

the final judgment or payment under a settlement agreement owed by it with
respect to the InFocus Shanghai Matter, or to procure the release of seized
property in connection therewith, so long as (a) no Triggering Event shall have
occurred before and after giving effect to such distribution, (b) the amount of
such distributions do not exceed $9,000,000 in the aggregate, and (c) Borrower
provides evidence to Agent, in form and substance satisfactory to Agent, that
the proceeds of such distribution have been applied by InFocus Shanghai to pay
the final judgment, the settlement payment owed by it under the InFocus Shanghai
Matter, or to procure the release of seized property in connection therewith.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to Borrower or
any of its Domestic Subsidiaries effected in the ordinary course of business or
owing to Borrower or any of its Domestic Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of Borrower or its Domestic Subsidiaries, (e) Permitted
Distributions, (f) the existing Investment made into InFocus Shanghai for the
sole purpose of allowing InFocus Shanghai to make a deposit with the applicable
governmental agency in respect to the InFocus Shanghai Matter in the aggregate
amount of $6,000,000, and (g) Investments in an amount not to exceed $15,000,000
in the aggregate at any one time outstanding (not including Investments made by
Borrower prior to the Closing Date and Permitted Investments set forth in
clauses (a) through (f)) so long as (i) no Default or Event of Default exists at
the time such Investment is made or would occur after giving effect to such
Investment, (ii) Excess Availability plus Qualified Cash is $25,000,000 or more
(y) for the 30 consecutive day period immediately prior to giving effect to such
Investment and (z) immediately after giving effect to such Investment, (iii)
prior to making such Investment Borrower has provided to Agent updated
Projections, in form and substance reasonably satisfactory to Agent giving
effect to such Investment and (iv) prior to making such Investment Borrower has
provided to Agent all documentation and information regarding such Investment as
Agent may reasonably request.

 

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations, (b)
Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement, (d) Liens set forth on
Schedule P-2, (e) the interests of lessors under operating leases, (f) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness and so long
as such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, (h) Liens on amounts deposited in connection
with obtaining worker’s compensation or other unemployment insurance, (i) Liens
on amounts deposited in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money, (j) Liens on amounts deposited as security for surety or
appeal bonds in connection with obtaining such bonds in the ordinary course of
business, (k) with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof, (l) liens on goods as cargo that (i) arise as a matter of
law, or arise as a matter of law and are continued by agreement until the
underlying obligation is paid, and (ii) are for sums not yet delinquent, that
are the subject of Permitted Protests, or that are the subject of

 

16

--------------------------------------------------------------------------------


 

insurance maintained by or for Borrower (but for the application of an insurance
deductible or franchise clause that is customary to Borrower).

 

“Permitted Protest” means the right of Borrower or any of its Domestic
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on Borrower’s or its Domestic
Subsidiaries’ books and records in such amount as is required under GAAP, (b)
any such protest is instituted promptly and prosecuted diligently by Borrower or
its Domestic Subsidiary, as applicable, in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of the Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $10,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and Governmental Authorities.

 

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)           with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

 

(b)           with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

 

(c)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7), the
percentage obtained by dividing such Lender’s Revolver Commitment, by the
aggregate amount of Revolver Commitments of all Lenders; provided, however, that
in the event the Revolver Commitments have been terminated or reduced to zero,
Pro Rata Share under this clause shall be the percentage obtained by dividing
(A) the outstanding principal amount of such Lender’s Advances plus such
Lender’s ratable portion of the Risk Participation Liability with respect to
outstanding Letters of Credit, by (B) the outstanding principal amount of all

 

17

--------------------------------------------------------------------------------


 

Advances plus the aggregate amount of the Risk Participation Liability with
respect to outstanding Letters of Credit.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i).

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower that is in Deposit Accounts
or Securities Accounts, or any combination thereof, which are the subject of a
Control Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or any Guarantor and the improvements thereto.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

 

“Report” has the meaning specified therefor in Section 15.17.

 

“Required Availability” means that the sum of (a) Excess Availability, plus (b)
Qualified Cash exceeds $50,000,000.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) equal or
exceed 50.1%.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Revolver Commitment” means, with respect to each Lender, its commitment to make
Advances pursuant to Section 2.1(a), and, with respect to all Lenders, their
commitments to make Advances pursuant to Section 2.1(a), in each case as such
Dollar amounts are set forth beside

 

18

--------------------------------------------------------------------------------


 

such Lender’s name under the applicable heading on Schedule C-1 or in the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Security Agreement” means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower to Agent.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Swing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b).

 

“Swing Loan” has the meaning specified therefor in Section 2.3(c)(i).

 

“Taxes” has the meaning specified therefor in Section 15.11.

 

“Tech Data” means Tech Data Corporation and its Affiliates.

 

19

--------------------------------------------------------------------------------


 

“Thomson RCA France” means Thomson Television Angers and its Affiliates, other
than Thomson RCA U.S.

 

“Thomson RCA France Accounts” means Borrower’s Accounts with respect to which
the Account Debtor is Thomson RCA France.

 

“Thomson RCA U.S.” means Thomson, Inc. and its Affiliates, other than Thomson
RCA France.

 

“Triggering Event” means either (a) a Default or Event of Default shall have
occurred and be continuing or (b) Excess Availability plus Qualified Cash shall
at any time be less than $10,000,000.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“United States” means the United States of America.

 

“Voidable Transfer” has the meaning specified therefor in Section 16.6.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wff” means Wells Fargo Foothill, Inc., a California corporation.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 3.1

 

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

 

(a)           Agent shall have received a letter duly executed by Borrower
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;

 

(b)           Agent shall have received evidence that appropriate financing
statements have been duly filed in such office or offices as may be necessary
or, in the opinion of Agent, desirable to perfect the Agent’s Liens in and to
the Collateral, and Agent shall have received searches reflecting the filing of
all such financing statements;

 

(c)           Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:

 

(i)            the Cash Management Agreements with Wells Fargo with respect to
the following Borrower’s accounts:  4159626738, 4990000349, and 4125647248,

 

(ii)           the Security Agreement,

 

(iii)          a disbursement letter executed and delivered by Borrower to Agent
regarding the extensions of credit to be made on the Closing Date, the form and
substance of which is satisfactory to Agent,

 

(iv)          the Fee Letter, and

 

(v)           the Credit Card Acknowledgements,

 

(d)           Agent shall have received a certificate from the Secretary of
Borrower (i) attesting to the resolutions of Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which Borrower is a party, (ii) authorizing specific
officers of Borrower to execute the same, and (iii) attesting to the incumbency
and signatures of such specific officers of Borrower;

 

(e)           Agent shall have received copies of Borrower’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of Borrower;

 

(f)            Agent shall have received a certificate of status with respect to
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;

 

(g)           Agent shall have received certificates of status with respect to
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of Borrower) in which its failure to be duly

 

21

--------------------------------------------------------------------------------


 

qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;

 

(h)           Agent shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 15.8, the form and
substance of which shall be satisfactory to Agent;

 

(i)            Agent shall have received Collateral Access Agreements with
respect to the following locations: (i) 27500 SW Parkway Avenue, Wilsonville,
Oregon 97070, and (ii) 27700 SW Parkway, Wilsonville, Oregon;

 

(j)            Agent shall have received an opinion of Borrower’s in-house
counsel and of Borrower’s outside counsel, each in form and substance
satisfactory to Agent;

 

(k)           Borrower shall have the Required Availability after giving effect
to the initial extensions of credit hereunder and the payment of all Lender
Group Expenses required to be paid by Borrower on the Closing Date under this
Agreement or the other Loan Documents;

 

(l)            Agent shall have completed its business, legal, and collateral
due diligence, including a collateral audit and review of Borrower’s and its
Domestic Subsidiaries books and records and verification of Borrower’s
representations and warranties to Lender Group, the results of which shall be
satisfactory to Agent;

 

(m)          Agent shall have received completed reference checks with respect
to Borrower’s senior management and evidence of compliance with the Patriot Act,
as amended, the results of which are satisfactory to Agent in its sole
discretion;

 

(n)           Agent shall have received a set of Projections of Borrower, in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent;

 

(o)           Agent shall have received copies of each Material Contract,
together with a certificate of the Secretary of Borrower certifying each such
document as being a true, correct, and complete copy thereof;

 

(p)           Borrower and each of its Domestic Subsidiaries shall have received
all licenses, approvals or evidence of other actions required by any
Governmental Authority in connection with the execution and delivery by Borrower
or its Domestic Subsidiaries of the Loan Documents or with the consummation of
the transactions contemplated thereby; and

 

(q)           all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 5.2

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

So long as any Obligations remain outstanding as of any date of determination,
weekly; at all other times, monthly (no later than the 10th day of each month);
provided that in the event Borrower requests an Advance pursuant to Section 2.3
and as of such date of request, no Obligations remain outstanding, then, prior
to the Funding Date, weekly



 

(a) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records.

Monthly (no later than the 10th day of each month)

 

(b) a Borrowing Base Certificate,

(c) a detailed aging, by total, of Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrower has implemented
electronic reporting),

(d) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,

(e) a summary aging, by vendor, of Borrower’s and its Domestic Subsidiaries’
accounts payable and any book overdraft (delivered electronically in an
acceptable format, if Borrower has implemented electronic reporting) and an
aging, by vendor, of any held checks,

(f) a detailed report regarding Borrower’s and its Domestic Subsidiaries’ cash
and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash,

(g) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrower’s general ledger, and



(h) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower’s Accounts.



Monthly (no later than the 30th day of each month)

 

(i) a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrower’s general ledger accounts to its monthly financial statements including
any book reserves related to each category.



Quarterly

 

(j) a report regarding Borrower’s and its Domestic Subsidiaries’ accrued, but
unpaid, ad valorem taxes.



 

23

--------------------------------------------------------------------------------


 

Upon request by Agent

 

(k) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time,

(l) a detailed list of Borrower’s and its Domestic Subsidiaries’ customers, with
address and contact information,

(m) copies of purchase orders and invoices for Inventory and Equipment acquired
by Borrower or its Domestic Subsidiaries, and

(n) such other reports as to the Collateral, the financial condition of Borrower
and its Domestic Subsidiaries or any other information as Agent may reasonably
request.



 

24

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 30 days after the end of each
month during each of Borrower’s fiscal years



 

(a) an unaudited consolidated balance sheet, income statement, and statement of
cash flow covering Borrower’s and its Subsidiaries’ operations during such
period, and

(b) a Compliance Certificate.

as soon as available, but in any event within 45 days after the end of each
fiscal quarter during each of Borrower’s fiscal years



 

(c) an unaudited consolidated and consolidating balance sheet, income statement,
and statement of cash flow covering Borrower’s and its Subsidiaries’ operations
during such period, and

(d) a Compliance Certificate.

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years

 

(e) consolidated and consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and

(f) a Compliance Certificate.



as soon as available, but in any event within 15 days prior to the start of each
of Borrower’s fiscal years,

 

(g) copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 2 years, year by year, and for the forthcoming
fiscal year, on a quarterly basis, certified by the chief financial officer of
Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby.



if and when filed by Borrower,

 

(h) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(i) any other filings made by Borrower with the SEC, and

(j) any other information that is provided by Borrower to its shareholders
generally.



 

25

--------------------------------------------------------------------------------


 

promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,



 

(k) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,



 

(l) notice of all actions, suits, or proceedings brought by or against Borrower
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Change.

upon the request of Agent,

 

(m) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.



 

26

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. [a05-2045_1ex10d35.htm#a1_DefinitionsAndConstruction__063938]

DEFINITIONS AND CONSTRUCTION
[a05-2045_1ex10d35.htm#a1_DefinitionsAndConstruction__063938]

 

 

 

 

1.1 [a05-2045_1ex10d35.htm#Definitions_063955]

Definitions [a05-2045_1ex10d35.htm#Definitions_063955]

 

 

1.2 [a05-2045_1ex10d35.htm#AccountingTerms_064012]

Accounting Terms [a05-2045_1ex10d35.htm#AccountingTerms_064012]

 

 

1.3 [a05-2045_1ex10d35.htm#Code__064017]

Code [a05-2045_1ex10d35.htm#Code__064017]

 

 

1.4 [a05-2045_1ex10d35.htm#Construction_064019]

Construction [a05-2045_1ex10d35.htm#Construction_064019]

 

 

1.5 [a05-2045_1ex10d35.htm#SchedulesAndExhibits_064023]

Schedules and Exhibits [a05-2045_1ex10d35.htm#SchedulesAndExhibits_064023]

 

 

 

 

 

2. [a05-2045_1ex10d35.htm#LoanAndTermsOfPayment_064026]

LOAN AND TERMS OF PAYMENT [a05-2045_1ex10d35.htm#LoanAndTermsOfPayment_064026]

 

 

 

 

 

2.1 [a05-2045_1ex10d35.htm#RevolverAdvances_064028]

Revolver Advances [a05-2045_1ex10d35.htm#RevolverAdvances_064028]

 

 

2.2 [a05-2045_1ex10d35.htm#intentionallyOmitted_064034]

[INTENTIONALLY OMITTED] [a05-2045_1ex10d35.htm#intentionallyOmitted_064034]

 

 

2.3 [a05-2045_1ex10d35.htm#BorrowingProceduresAndSettlements_064039]

Borrowing Procedures and Settlements
[a05-2045_1ex10d35.htm#BorrowingProceduresAndSettlements_064039]

 

 

2.4 [a05-2045_1ex10d35.htm#Payments__064054]

Payments [a05-2045_1ex10d35.htm#Payments__064054]

 

 

2.5 [a05-2045_1ex10d35.htm#Overadvances_091259]

Overadvances [a05-2045_1ex10d35.htm#Overadvances_091259]

 

 

2.6 [a05-2045_1ex10d35.htm#InterestRatesAndLetterOfCreditFee_064102]

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
[a05-2045_1ex10d35.htm#InterestRatesAndLetterOfCreditFee_064102]

 

 

2.7 [a05-2045_1ex10d35.htm#CashManagement_064111]

Cash Management [a05-2045_1ex10d35.htm#CashManagement_064111]

 

 

2.8 [a05-2045_1ex10d35.htm#CreditingPayments_064114]

Crediting Payments [a05-2045_1ex10d35.htm#CreditingPayments_064114]

 

 

2.9 [a05-2045_1ex10d35.htm#DesignatedAccount__064116]

Designated Account [a05-2045_1ex10d35.htm#DesignatedAccount__064116]

 

 

2.10 [a05-2045_1ex10d35.htm#MaintenanceOfLoanAccountStatement_064119]

Maintenance of Loan Account; Statements of Obligations
[a05-2045_1ex10d35.htm#MaintenanceOfLoanAccountStatement_064119]

 

 

2.11 [a05-2045_1ex10d35.htm#Fees_064123]

Fees [a05-2045_1ex10d35.htm#Fees_064123]

 

 

2.12 [a05-2045_1ex10d35.htm#LettersOfCredit__064122]

Letters of Credit [a05-2045_1ex10d35.htm#LettersOfCredit__064122]

 

 

2.13 [a05-2045_1ex10d35.htm#LiborOption__064129]

LIBOR Option [a05-2045_1ex10d35.htm#LiborOption__064129]

 

 

2.14 [a05-2045_1ex10d35.htm#CapitalRequirements_064137]

Capital Requirements [a05-2045_1ex10d35.htm#CapitalRequirements_064137]

 

 

 

 

 

3. [a05-2045_1ex10d35.htm#ConditionsTermOfAgreement__064253]

CONDITIONS; TERM OF AGREEMENT
[a05-2045_1ex10d35.htm#ConditionsTermOfAgreement__064253]

 

 

 

 

 

3.1 [a05-2045_1ex10d35.htm#ConditionsPrecedentToTheInitialEx_064256]

Conditions Precedent to the Initial Extension of Credit
[a05-2045_1ex10d35.htm#ConditionsPrecedentToTheInitialEx_064256]

 

 

3.2 [a05-2045_1ex10d35.htm#ConditionsPrecedentToAllExtension_064258]

 

 

 

3.3 [a05-2045_1ex10d35.htm#Term_091322]

Term [a05-2045_1ex10d35.htm#Term_091322]

 

 

3.4 [a05-2045_1ex10d35.htm#EffectOfTermination__064308]

Effect of Termination [a05-2045_1ex10d35.htm#EffectOfTermination__064308]

 

 

3.5 [a05-2045_1ex10d35.htm#EarlyTerminationByBorrower_064311]

Early Termination by Borrower
[a05-2045_1ex10d35.htm#EarlyTerminationByBorrower_064311]

 

 

 

 

 

4. [a05-2045_1ex10d35.htm#RepresentationsAndWarranties_064314]

REPRESENTATIONS AND WARRANTIES
[a05-2045_1ex10d35.htm#RepresentationsAndWarranties_064314]

 

 

 

 

 

4.1 [a05-2045_1ex10d35.htm#NoEncumbrances_064316]

No Encumbrances [a05-2045_1ex10d35.htm#NoEncumbrances_064316]

 

 

4.2 [a05-2045_1ex10d35.htm#EligibleAccounts__064319]

Eligible Accounts [a05-2045_1ex10d35.htm#EligibleAccounts__064319]

 

 

4.3 [a05-2045_1ex10d35.htm#intentionallyOmitted_064323]

[INTENTIONALLY OMITTED] [a05-2045_1ex10d35.htm#intentionallyOmitted_064323]

 

 

4.4 [a05-2045_1ex10d35.htm#Equipment__064324]

Equipment [a05-2045_1ex10d35.htm#Equipment__064324]

 

 

i

--------------------------------------------------------------------------------


 

 

4.5 [a05-2045_1ex10d35.htm#LocationOfInventoryAndEquipment__064330]

Location of Inventory and Equipment
[a05-2045_1ex10d35.htm#LocationOfInventoryAndEquipment__064330]

 

 

4.6 [a05-2045_1ex10d35.htm#InventoryRecords__064331]

Inventory Records [a05-2045_1ex10d35.htm#InventoryRecords__064331]

 

 

4.7 [a05-2045_1ex10d35.htm#StateOfIncorporationLocationOfChi_064334]

State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims
[a05-2045_1ex10d35.htm#StateOfIncorporationLocationOfChi_064334]

 

 

4.8 [a05-2045_1ex10d35.htm#DueOrganizationAndQualificationDo_064337]

Due Organization and Qualification; Domestic Subsidiaries
[a05-2045_1ex10d35.htm#DueOrganizationAndQualificationDo_064337]

 

 

4.9 [a05-2045_1ex10d35.htm#DueAuthorizationNoConflict_064340]

Due Authorization; No Conflict
[a05-2045_1ex10d35.htm#DueAuthorizationNoConflict_064340]

 

 

4.10 [a05-2045_1ex10d35.htm#Litigation_064344]

Litigation [a05-2045_1ex10d35.htm#Litigation_064344]

 

 

4.11 [a05-2045_1ex10d35.htm#NoMaterialAdverseChange_064346]

No Material Adverse Change
[a05-2045_1ex10d35.htm#NoMaterialAdverseChange_064346]

 

 

4.12 [a05-2045_1ex10d35.htm#FraudulentTransfer__064348]

Fraudulent Transfer [a05-2045_1ex10d35.htm#FraudulentTransfer__064348]

 

 

4.13 [a05-2045_1ex10d35.htm#EmployeeBenefits__064350]

Employee Benefits [a05-2045_1ex10d35.htm#EmployeeBenefits__064350]

 

 

4.14 [a05-2045_1ex10d35.htm#EnvironmentalCondition_091445]

Environmental Condition [a05-2045_1ex10d35.htm#EnvironmentalCondition_091445]

 

 

4.15 [a05-2045_1ex10d35.htm#IntellectualProperty__064355]

Intellectual Property [a05-2045_1ex10d35.htm#IntellectualProperty__064355]

 

 

4.16 [a05-2045_1ex10d35.htm#Leases_064357]

Leases [a05-2045_1ex10d35.htm#Leases_064357]

 

 

4.17 [a05-2045_1ex10d35.htm#DepositAccountsAndSecuritiesAccou_064400]

Deposit Accounts and Securities Accounts
[a05-2045_1ex10d35.htm#DepositAccountsAndSecuritiesAccou_064400]

 

 

4.18 [a05-2045_1ex10d35.htm#CompleteDisclosure_064403]

Complete Disclosure [a05-2045_1ex10d35.htm#CompleteDisclosure_064403]

 

 

4.19 [a05-2045_1ex10d35.htm#Indebtedness_064406]

Indebtedness [a05-2045_1ex10d35.htm#Indebtedness_064406]

 

 

4.20 [a05-2045_1ex10d35.htm#ContractualObligations_064408]

Contractual Obligations [a05-2045_1ex10d35.htm#ContractualObligations_064408]

 

 

 

 

 

5. [a05-2045_1ex10d35.htm#AffirmativeCovenants_064411]

AFFIRMATIVE COVENANTS [a05-2045_1ex10d35.htm#AffirmativeCovenants_064411]

 

 

 

 

 

5.1 [a05-2045_1ex10d35.htm#AccountingSystem_064413]

Accounting System [a05-2045_1ex10d35.htm#AccountingSystem_064413]

 

 

5.2 [a05-2045_1ex10d35.htm#CollateralReporting_091458]

Collateral Reporting [a05-2045_1ex10d35.htm#CollateralReporting_091458]

 

 

5.3 [a05-2045_1ex10d35.htm#FinancialStatementsReportsCertifi_064417]

Financial Statements, Reports, Certificates
[a05-2045_1ex10d35.htm#FinancialStatementsReportsCertifi_064417]

 

 

5.4 [a05-2045_1ex10d35.htm#GuarantorReports_064418]

Guarantor Reports [a05-2045_1ex10d35.htm#GuarantorReports_064418]

 

 

5.5 [a05-2045_1ex10d35.htm#Inspection_064423]

Inspection [a05-2045_1ex10d35.htm#Inspection_064423]

 

 

5.6 [a05-2045_1ex10d35.htm#MaintenanceOfProperties_064425]

Maintenance of Properties [a05-2045_1ex10d35.htm#MaintenanceOfProperties_064425]

 

 

5.7 [a05-2045_1ex10d35.htm#Taxes_064427]

Taxes [a05-2045_1ex10d35.htm#Taxes_064427]

 

 

5.8 [a05-2045_1ex10d35.htm#Insurance__064429]

Insurance [a05-2045_1ex10d35.htm#Insurance__064429]

 

 

5.9 [a05-2045_1ex10d35.htm#LocationOfInventoryAndEquipmentCh_064437]

Location of Inventory and Equipment, Chief Executive Office
[a05-2045_1ex10d35.htm#LocationOfInventoryAndEquipmentCh_064437]

 

 

5.10 [a05-2045_1ex10d35.htm#ComplianceWithLaws_064440]

Compliance with Laws [a05-2045_1ex10d35.htm#ComplianceWithLaws_064440]

 

 

5.11 [a05-2045_1ex10d35.htm#Leases_064442]

Leases [a05-2045_1ex10d35.htm#Leases_064442]

 

 

5.12 [a05-2045_1ex10d35.htm#Existence__064443]

Existence [a05-2045_1ex10d35.htm#Existence__064443]

 

 

5.13 [a05-2045_1ex10d35.htm#Environmental__064453]

Environmental [a05-2045_1ex10d35.htm#Environmental__064453]

 

 

5.14 [a05-2045_1ex10d35.htm#DisclosureUpdates_064449]

Disclosure Updates [a05-2045_1ex10d35.htm#DisclosureUpdates_064449]

 

 

5.15 [a05-2045_1ex10d35.htm#ControlAgreements_064456]

Control Agreements [a05-2045_1ex10d35.htm#ControlAgreements_064456]

 

 

ii

--------------------------------------------------------------------------------


 

 

5.16 [a05-2045_1ex10d35.htm#FormationOfSubsidiaries__064503]

Formation of Subsidiaries
[a05-2045_1ex10d35.htm#FormationOfSubsidiaries__064503]

 

 

5.17 [a05-2045_1ex10d35.htm#PerformanceOfMaterialContracts_091517]

Performance of Material Contracts
[a05-2045_1ex10d35.htm#PerformanceOfMaterialContracts_091517]

 

 

 

 

 

6. [a05-2045_1ex10d35.htm#NegativeCovenants__064508]

NEGATIVE COVENANTS [a05-2045_1ex10d35.htm#NegativeCovenants__064508]

 

 

 

 

 

6.1 [a05-2045_1ex10d35.htm#Indebtedness_064511]

Indebtedness [a05-2045_1ex10d35.htm#Indebtedness_064511]

 

 

6.2 [a05-2045_1ex10d35.htm#Liens__064514]

Liens [a05-2045_1ex10d35.htm#Liens__064514]

 

 

6.3 [a05-2045_1ex10d35.htm#RestrictionsOnFundamentalChanges_064524]

Restrictions on Fundamental Changes
[a05-2045_1ex10d35.htm#RestrictionsOnFundamentalChanges_064524]

 

 

6.4 [a05-2045_1ex10d35.htm#DisposalOfAssets__064527]

Disposal of Assets [a05-2045_1ex10d35.htm#DisposalOfAssets__064527]

 

 

6.5 [a05-2045_1ex10d35.htm#ChangeName_064517]

Change Name [a05-2045_1ex10d35.htm#ChangeName_064517]

 

 

6.6 [a05-2045_1ex10d35.htm#NatureOfBusiness__064531]

Nature of Business [a05-2045_1ex10d35.htm#NatureOfBusiness__064531]

 

 

6.7 [a05-2045_1ex10d35.htm#PrepaymentsAndAmendments__064533]

Prepayments and Amendments
[a05-2045_1ex10d35.htm#PrepaymentsAndAmendments__064533]

 

 

6.8 [a05-2045_1ex10d35.htm#ChangeOfControl__064540]

Change of Control [a05-2045_1ex10d35.htm#ChangeOfControl__064540]

 

 

6.9 [a05-2045_1ex10d35.htm#Consignments__064543]

Consignments [a05-2045_1ex10d35.htm#Consignments__064543]

 

 

6.10 [a05-2045_1ex10d35.htm#Distributions__064545]

Distributions [a05-2045_1ex10d35.htm#Distributions__064545]

 

 

6.11 [a05-2045_1ex10d35.htm#AccountingMethods__064547]

Accounting Methods [a05-2045_1ex10d35.htm#AccountingMethods__064547]

 

 

6.12 [a05-2045_1ex10d35.htm#Investments_064549]

Investments [a05-2045_1ex10d35.htm#Investments_064549]

 

 

6.13 [a05-2045_1ex10d35.htm#TransactionsWithAffiliates__064554]

Transactions with Affiliates
[a05-2045_1ex10d35.htm#TransactionsWithAffiliates__064554]

 

 

6.14 [a05-2045_1ex10d35.htm#UseOfProceeds_064556]

Use of Proceeds [a05-2045_1ex10d35.htm#UseOfProceeds_064556]

 

 

6.15 [a05-2045_1ex10d35.htm#InventoryAndEquipmentWithBailees__064558]

Inventory and Equipment with Bailees
[a05-2045_1ex10d35.htm#InventoryAndEquipmentWithBailees__064558]

 

 

6.16 [a05-2045_1ex10d35.htm#a6_16FinancialCovenants__070252]

Financial Covenants [a05-2045_1ex10d35.htm#a6_16FinancialCovenants__070252]

 

 

 

 

 

7. [a05-2045_1ex10d35.htm#a7_EventsOfDefault__070332]

EVENTS OF DEFAULT [a05-2045_1ex10d35.htm#a7_EventsOfDefault__070332]

 

 

 

 

8. [a05-2045_1ex10d35.htm#a8_TheLenderGroupsRightsAndRemedi_070348]

THE LENDER GROUP’S RIGHTS AND REMEDIES
[a05-2045_1ex10d35.htm#a8_TheLenderGroupsRightsAndRemedi_070348]

 

 

 

 

 

8.1 [a05-2045_1ex10d35.htm#a8_1RightsAndRemedies__070417]

Rights and Remedies [a05-2045_1ex10d35.htm#a8_1RightsAndRemedies__070417]

 

 

8.2 [a05-2045_1ex10d35.htm#a8_2RemediesCumulative__070426]

Remedies Cumulative [a05-2045_1ex10d35.htm#a8_2RemediesCumulative__070426]

 

 

 

 

 

9. [a05-2045_1ex10d35.htm#a9_TaxesAndExpenses__070435]

TAXES AND EXPENSES [a05-2045_1ex10d35.htm#a9_TaxesAndExpenses__070435]

 

 

 

 

 

10. [a05-2045_1ex10d35.htm#a10_WaiversIndemnification__070448]

WAIVERS; INDEMNIFICATION
[a05-2045_1ex10d35.htm#a10_WaiversIndemnification__070448]

 

 

 

 

 

10.1 [a05-2045_1ex10d35.htm#a10_1DemandProtestEtc__070454]

Demand; Protest; etc [a05-2045_1ex10d35.htm#a10_1DemandProtestEtc__070454]

 

 

10.2 [a05-2045_1ex10d35.htm#a10_2TheLenderGroupsLiabilityForB_070505]

The Lender Group’s Liability for Borrower Collateral
[a05-2045_1ex10d35.htm#a10_2TheLenderGroupsLiabilityForB_070505]

 

 

10.3 [a05-2045_1ex10d35.htm#a10_3Indemnification__070532]

Indemnification [a05-2045_1ex10d35.htm#a10_3Indemnification__070532]

 

 

 

 

 

11. [a05-2045_1ex10d35.htm#a11_Notices__070543]

NOTICES [a05-2045_1ex10d35.htm#a11_Notices__070543]

 

 

 

 

12. [a05-2045_1ex10d35.htm#a12_ChoiceOfLawAndVenueJuryTrialW_070558]

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
[a05-2045_1ex10d35.htm#a12_ChoiceOfLawAndVenueJuryTrialW_070558]

 

 

 

 

13. [a05-2045_1ex10d35.htm#a13_AssignmentsAndParticipationsS_070607]

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
[a05-2045_1ex10d35.htm#a13_AssignmentsAndParticipationsS_070607]

 

 

 

 

 

13.1 [a05-2045_1ex10d35.htm#a13_1AssignmentsAndParticipations_070612]

Assignments and Participations
[a05-2045_1ex10d35.htm#a13_1AssignmentsAndParticipations_070612]

 

 

iii

--------------------------------------------------------------------------------


 

 

13.2 [a05-2045_1ex10d35.htm#a13_2Successors__070653]

Successors [a05-2045_1ex10d35.htm#a13_2Successors__070653]

 

 

 

 

 

14. [a05-2045_1ex10d35.htm#a14_AmendmentsWaivers__070700]

AMENDMENTS; WAIVERS [a05-2045_1ex10d35.htm#a14_AmendmentsWaivers__070700]

 

 

 

 

 

14.1 [a05-2045_1ex10d35.htm#a14_1AmendmentsAndWaivers__070706]

Amendments and Waivers [a05-2045_1ex10d35.htm#a14_1AmendmentsAndWaivers__070706]

 

 

14.2 [a05-2045_1ex10d35.htm#a14_2ReplacementOfHoldoutLender__070720]

Replacement of Holdout Lender
[a05-2045_1ex10d35.htm#a14_2ReplacementOfHoldoutLender__070720]

 

 

14.3 [a05-2045_1ex10d35.htm#a14_3NoWaiversCumulativeRemedies__070728]

No Waivers; Cumulative Remedies
[a05-2045_1ex10d35.htm#a14_3NoWaiversCumulativeRemedies__070728]

 

 

 

 

 

15. [a05-2045_1ex10d35.htm#a15_AgentTheLenderGroup__070736]

AGENT; THE LENDER GROUP [a05-2045_1ex10d35.htm#a15_AgentTheLenderGroup__070736]

 

 

 

 

 

15.1 [a05-2045_1ex10d35.htm#a15_1AppointmentAndAuthorizationO_070752]

Appointment and Authorization of Agent
[a05-2045_1ex10d35.htm#a15_1AppointmentAndAuthorizationO_070752]

 

 

15.2 [a05-2045_1ex10d35.htm#a15_2DelegationOfDuties__070801]

Delegation of Duties [a05-2045_1ex10d35.htm#a15_2DelegationOfDuties__070801]

 

 

15.3 [a05-2045_1ex10d35.htm#a15_3LiabilityOfAgent__070806]

Liability of Agent [a05-2045_1ex10d35.htm#a15_3LiabilityOfAgent__070806]

 

 

15.4 [a05-2045_1ex10d35.htm#a15_4RelianceByAgent__070903]

Reliance by Agent [a05-2045_1ex10d35.htm#a15_4RelianceByAgent__070903]

 

 

15.5 [a05-2045_1ex10d35.htm#a15_5NoticeOfDefaultOrEventOfDefa_070911]

Notice of Default or Event of Default
[a05-2045_1ex10d35.htm#a15_5NoticeOfDefaultOrEventOfDefa_070911]

 

 

15.6 [a05-2045_1ex10d35.htm#a15_6CreditDecision__070922]

Credit Decision [a05-2045_1ex10d35.htm#a15_6CreditDecision__070922]

 

 

15.7 [a05-2045_1ex10d35.htm#a15_7CostsAndExpensesIndemnificat_071026]

Costs and Expenses; Indemnification
[a05-2045_1ex10d35.htm#a15_7CostsAndExpensesIndemnificat_071026]

 

 

15.8 [a05-2045_1ex10d35.htm#a15_8AgentInIndividualCapacity__071038]

Agent in Individual Capacity
[a05-2045_1ex10d35.htm#a15_8AgentInIndividualCapacity__071038]

 

 

15.9 [a05-2045_1ex10d35.htm#a15_9SuccessorAgent__071043]

Successor Agent [a05-2045_1ex10d35.htm#a15_9SuccessorAgent__071043]

 

 

15.10 [a05-2045_1ex10d35.htm#a15_10LenderInIndividualCapacity__071055]

Lender in Individual Capacity
[a05-2045_1ex10d35.htm#a15_10LenderInIndividualCapacity__071055]

 

 

15.11 [a05-2045_1ex10d35.htm#a15_11WithholdingTaxes__071100]

Withholding Taxes [a05-2045_1ex10d35.htm#a15_11WithholdingTaxes__071100]

 

 

15.12 [a05-2045_1ex10d35.htm#a15_12CollateralMatters__071119]

Collateral Matters [a05-2045_1ex10d35.htm#a15_12CollateralMatters__071119]

 

 

15.13 [a05-2045_1ex10d35.htm#a15_13RestrictionsOnActionsByLend_071135]

Restrictions on Actions by Lenders; Sharing of Payments
[a05-2045_1ex10d35.htm#a15_13RestrictionsOnActionsByLend_071135]

 

 

15.14 [a05-2045_1ex10d35.htm#a15_14AgencyForPerfection__071143]

Agency for Perfection [a05-2045_1ex10d35.htm#a15_14AgencyForPerfection__071143]

 

 

15.15 [a05-2045_1ex10d35.htm#a15_15PaymentsByAgentToTheLenders_071149]

Payments by Agent to the Lenders
[a05-2045_1ex10d35.htm#a15_15PaymentsByAgentToTheLenders_071149]

 

 

15.16 [a05-2045_1ex10d35.htm#a15_16ConcerningTheCollateralAndR_071155]

Concerning the Collateral and Related Loan Documents
[a05-2045_1ex10d35.htm#a15_16ConcerningTheCollateralAndR_071155]

 

 

15.17 [a05-2045_1ex10d35.htm#a15_17FieldAuditsAndExaminationRe_071214]

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
[a05-2045_1ex10d35.htm#a15_17FieldAuditsAndExaminationRe_071214]

 

 

15.18 [a05-2045_1ex10d35.htm#a15_18SeveralObligationsNoLiabili_071229]

Several Obligations; No Liability
[a05-2045_1ex10d35.htm#a15_18SeveralObligationsNoLiabili_071229]

 

 

15.19 [a05-2045_1ex10d35.htm#a15_19BankProductProviders__071238]

Bank Product Providers
[a05-2045_1ex10d35.htm#a15_19BankProductProviders__071238]

 

 

 

 

 

16. [a05-2045_1ex10d35.htm#a16_GeneralProvisions__071251]

GENERAL PROVISIONS [a05-2045_1ex10d35.htm#a16_GeneralProvisions__071251]

 

 

 

 

 

16.1 [a05-2045_1ex10d35.htm#a16_1Effectiveness__071257]

Effectiveness [a05-2045_1ex10d35.htm#a16_1Effectiveness__071257]

 

 

16.2 [a05-2045_1ex10d35.htm#a16_2Sectionheadings__071303]

Section Headings [a05-2045_1ex10d35.htm#a16_2Sectionheadings__071303]

 

 

16.3 [a05-2045_1ex10d35.htm#a16_3Interpretation__071309]

Interpretation [a05-2045_1ex10d35.htm#a16_3Interpretation__071309]

 

 

16.4 [a05-2045_1ex10d35.htm#a16_4SeverabilityOfProvisions__071316]

Severability of Provisions
[a05-2045_1ex10d35.htm#a16_4SeverabilityOfProvisions__071316]

 

 

16.5 [a05-2045_1ex10d35.htm#a16_5CounterpartsElectronicExecut_071322]

Counterparts; Electronic Execution
[a05-2045_1ex10d35.htm#a16_5CounterpartsElectronicExecut_071322]

 

 

16.6 [a05-2045_1ex10d35.htm#a16_6RevivalAndReinstatementOfObl_071329]

Revival and Reinstatement of Obligations
[a05-2045_1ex10d35.htm#a16_6RevivalAndReinstatementOfObl_071329]

 

 

iv

--------------------------------------------------------------------------------


 

 

16.7 [a05-2045_1ex10d35.htm#a16_7Confidentiality__071345]

Confidentiality [a05-2045_1ex10d35.htm#a16_7Confidentiality__071345]

 

 

16.8 [a05-2045_1ex10d35.htm#a16_8Integration__071355]

Integration [a05-2045_1ex10d35.htm#a16_8Integration__071355]

 

 

v

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit C-1

 

Form of Compliance Certificate

Exhibit I

 

Form of Intercompany Subordination Agreement

Exhibit L-1

 

Form of LIBOR Notice

 

Schedule A-1

 

Agent’s Account

Schedule C-1

 

Revolver Commitments

Schedule D-1

 

Designated Account

Schedule P-2

 

Permitted Liens

Schedule 1.1

 

Definitions

Schedule 2.7(a)

 

Cash Management Banks

Schedule 3.1

 

Conditions Precedent

Schedule 4.5

 

Locations of Inventory and Equipment

Schedule 4.7(a)

 

States of Organization

Schedule 4.7(b)

 

Chief Executive Offices

Schedule 4.7(c)

 

Organizational Identification Numbers

Schedule 4.7(d)

 

Commercial Tort Claims

Schedule 4.8(b)

 

Capitalization of Borrower

Schedule 4.8(c)

 

Capitalization of Borrower’s Subsidiaries

Schedule 4.8(d)

 

Subscriptions, Options, Warrants, or Calls for the Purchase of Stock of Borrower

Schedule 4.10

 

Litigation

Schedule 4.14

 

Environmental Matters

Schedule 4.15

 

Intellectual Property

Schedule 4.17

 

Deposit Accounts and Securities Accounts

Schedule 4.19

 

Permitted Indebtedness

Schedule 4.20

 

Material Contracts

Schedule 5.2

 

Collateral Reporting

Schedule 5.3

 

Financial Statements, Reports, Certificates

Schedule 5.15

 

Securities Accounts and Deposit Accounts Not Subject to Control Agreement

 

vi

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is made this 25th day of October,
2004, among the Grantors listed on the signature pages hereof and those
additional entities that hereafter become parties hereto by executing the form
of Supplement attached hereto as Annex 1 (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO FOOTHILL, INC., in
its capacity as administrative agent for the Lender Group and the Bank Product
Provider (together with its successors, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among InFocus
Corporation, an Oregon corporation, as borrower (“Borrower”), the lenders party
thereto as “Lenders” (“Lenders”), and Agent, the Lender Group is willing to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof, and

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Provider in connection with the transactions contemplated
by this Agreement, and

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrower as provided for in the Credit Agreement, Grantors
have agreed to grant a continuing security interest in and to the Collateral in
order to secure the prompt and complete payment, observance and performance of,
among other things, (a) the obligations of Grantors arising from this Agreement,
the Credit Agreement, and the other Loan Documents, including, without
limitation, under the Guaranty, (b) all Bank Product Obligations, and (c) all
Obligations of Borrower (including, without limitation, any interest, fees or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding), plus reasonable attorneys fees and expenses if the obligations
represented thereunder are collected by law, through an attorney-at-law, or
under advice therefrom (clauses (a), (b), and (c) being hereinafter referred to
as the “Secured Obligations”), by the granting of the security interests
contemplated by this Agreement, and

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Defined Terms.  All capitalized terms
used herein (including, without limitation, in the preamble and recitals hereof)
without definition shall have the meanings ascribed thereto in the Credit
Agreement.  In addition to those terms defined elsewhere in this Agreement, as
used in this Agreement, the following terms shall have the following meanings:

 

(a)                                  “CFC” means, with respect to any Grantor,
any Person that is (i) a direct subsidiary of such Grantor, (ii) organized under
the laws of a jurisdiction outside of the United States and (iii) a “controlled
foreign corporation” as that term is defined in Section 957(a) of the Internal
Revenue Code of 1986.

 

(b)                                 “Code” means the New York Uniform Commercial
Code, as in effect from time to time; provided, however, that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection, priority, or remedies with respect to Agent’s Lien on any Collateral
is governed by the

 

--------------------------------------------------------------------------------


 

Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

(c)                                  “Copyrights” means all rights associated
with works of authorship including but not limited to all exclusive exploitation
rights, copyrights and copyright registrations, neighboring rights, moral
rights, and all rights in and to derivative works, including without limitation,
(i) all reissues, continuations, extensions or renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, including, without limitation, payments under
all licenses entered into in connection therewith and damages and payments for
past or future infringements or dilutions thereof, (iii) the right to sue for
past, present and future infringements and dilutions thereof, (iv) the goodwill
of each Grantor’s business symbolized by the foregoing and connected therewith,
and (v) all of each Grantor’s rights corresponding thereto throughout the world.

 

(d)                                 “Excluded Assets” means all of Grantors’
rights, titles, and interest in, to, or under the following property, whether
now owned or hereafter acquired: (i) Intellectual Property (without limitation
of the Secured Party’s rights under Sections 10(f) and 16(b)), and (ii) all
contracts and agreements (and Grantors’ Accounts or other rights, titles and
interests therein, thereto or thereunder) with respect to which the grant of a
security interest pursuant to this Agreement would (w) result in a breach of the
contract or agreement under which such rights arise, (x) violate any applicable
laws, (y) require the consent of any Person (other than any Grantor) obligated
under the contract or agreement under which such rights arise unless such Person
has consented thereto or (z) render the contract or agreement under which such
rights arise void, forfeit or unenforceable (or voidable or subject to
forfeiture or unenforceability); provided, however, that the foregoing
limitation shall not affect, limit, restrict or impair the grant by any Grantor
of a security interest pursuant to this Agreement in any Accounts, payment
intangibles and other General Intangibles for money due or to become due, or any
other rights, titles or interest of a Grantor under, to or in contracts and
agreements to the extent that any of the terms thereof or any applicable laws
that would otherwise prohibit, restrict, or require the consent of any Person to
the grant by a Grantor of a security interest therein are rendered ineffective
by the Code (including Sections 9-406, 9-407 and 9-408 thereof) or other
applicable law.

 

(e)                                  “Intellectual Property” means all present
and future intellectual property rights, tangible or intangible, throughout the
world under statute, common law, equity or contract including (i) Intellectual
Property Licenses, Patents, Copyrights, Trademarks, the goodwill associated with
such Trademarks, trade secrets, know-how, inventions (whether or not
patentable), designs, moral rights, mask works, and customer lists; (ii) all
registrations and any application or right to apply for any of the foregoing;
and (iii) renewals, extensions and restorations of the foregoing.

 

(f)                                    “Intellectual Property Licenses” means
rights under or interest in any patent, trademark, copyright or other
intellectual property, including software license agreements with any other
party, whether the applicable Grantor is a licensee or licensor under any such
license agreement, including, without limitation, the license agreements to be
listed as Schedule 2 to this Agreement pursuant to Section 3.2(b)(ii) of the
Credit Agreement (once attached, it shall be made a part hereof), and the right
to use the foregoing in connection with the enforcement of the Lender Group’s
rights under the Loan Documents, including, without limitation, the right to
prepare for sale and sell any and all Inventory and Equipment now or hereafter
owned by any Grantor and now or hereafter covered by such licenses.

 

(g)                                 “Investment Related Property” means (i)
investment property (as that term is defined in the Code), and (ii) all of the
following regardless of whether classified as investment property under the
Code:  all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.

 

(h)                                 “Patents” means patents and patent
applications, designs, algorithms and other industrial property rights,
including, without limitation (i) reissues, reexaminations, renewals,
extensions, divisions, continuations-in-part or continuations thereof, (ii) all
income, royalties, damages and payments now

 

2

--------------------------------------------------------------------------------


 

and hereafter due and/or payable under and with respect thereto, including,
without limitation, payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, and (iv) all of each Grantor’s rights corresponding thereto
throughout the world.

 

(i)                                     “Perfected Collateral” means Collateral
for which all filings and other actions necessary or desirable to perfect and
protect Agent’s security interest therein, including Grantors taking all
reasonable steps in order for Agent to obtain control or possession in
accordance with Articles 8 and 9 of the Code, including Sections 8-106, 9-104,
9-105, 9-106, 9-107 and 9-312 of the Code, with respect to all of their
respective Securities Accounts, Deposit Accounts, electronic chattel paper,
investment property, goods subject to documents of title in possession of a
bailee or warehouseman or other such Person, certificated securities, negotiable
documents and goods and documents related thereto, and letter-of-credit rights,
have been duly taken or will have been taken upon the filing of financing
statements listing each applicable Grantor, as a debtor, and Agent, as secured
party, in the jurisdictions listed next to such Grantor’s name on Schedule 8
attached hereto, including such Collateral for which Agent’s security interest
becomes perfected and protected for the benefit of Agent pursuant to Section
8(b).

 

(j)                                     “Pledged Companies” means, each Person
listed on Schedule 4 hereto as a “Pledged Company”, together with each other
Person, all or a portion of whose Stock, is acquired or otherwise owned by a
Grantor after the Closing Date.

 

(k)                                  “Pledged Interests” means all of each
Grantor’s right, title and interest in and to all of the Stock now or hereafter
owned by such Grantor, regardless of class or designation, including, without
limitation, in each of the Pledged Companies, and all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto,
including, without limitation, any certificates representing the Stock, the
right to request after the occurrence and during the continuation of an Event of
Default that such Stock be registered in the name of Agent or any of its
nominees, the right to receive any certificates representing any of the Stock
and the right to require that such certificates be delivered to Agent together
with undated powers or assignments of investment securities with respect
thereto, duly endorsed in blank by such Grantor, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing;
provided, however, Pledged Interests shall not include the Stock of any CFC to
the extent such Stock exceeds 65% of the voting Stock of such CFC.

 

(l)                                     “Pledged Interests Addendum” means a
Pledged Interests Addendum substantially in the form of Exhibit A to this
Agreement.

 

(m)                               “Pledged Operating Agreements” means all of
each Grantor’s rights, powers, and remedies under the limited liability company
operating agreements of the Pledged Companies that are limited liability
companies.

 

(n)                                 “Pledged Partnership Agreements” means all
of each Grantor’s rights, powers, and remedies under the partnership agreements
of each of the Pledged Companies that are partnerships.

 

(o)                                 “Records” means information that is
inscribed on a tangible medium or which is stored in an electronic or other
medium and is retrievable in perceivable form.

 

(p)                                 “Trademarks” means trademarks, trade names,
trade dress, registered trademarks, trademark applications, service marks,
registered service marks and service mark applications, and (i) all renewals
thereof, (ii) all income, royalties, damages and payments now and hereafter due
and/or payable under and with respect thereto, including, without limitation,
payments under all licenses entered into in connection

 

3

--------------------------------------------------------------------------------


 

therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Grantor’s business symbolized by
the foregoing and connected therewith, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.

 

(q)                                 “URL” means “uniform recourse locator,” an
internet web address.

 

2.                                       Grant of Security.  Each Grantor hereby
unconditionally grants, assigns and pledges to Agent, for the benefit of the
Lender Group and the Bank Product Provider, a continuing security interest in
all personal property (other than Excluded Assets), of such Grantor whether now
owned or hereafter acquired or arising and wherever located (hereinafter
referred to as the “Security Interest”), including, without limitation, such
Grantor’s right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (the “Collateral”):

 

(a)                                  all of such Grantor’s Accounts;

 

(b)                                 all of such Grantor’s books and records
(including all of its Records indicating, summarizing, or evidencing its assets
(including the Collateral) or liabilities, all of its Records relating to its
business operations or financial condition, and all of its goods or General
Intangibles related to such information) (“Books”);

 

(c)                                  all of such Grantor’s chattel paper (as
that term is defined in the Code) and, in any event, including, without
limitation, tangible chattel paper and electronic chattel paper (“Chattel
Paper”);

 

(d)                                 all of such Grantor’s interest with respect
to any Deposit Account;

 

(e)                                  all of such Grantor’s Equipment and
fixtures;

 

(f)                                    Other than Excluded Assets, all of such
Grantor’s general intangibles (as that term is defined in the Code), including,
without limitation, payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill to the extent not associated with Intellectual Property,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, literature, reports, catalogs, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
uncertificated securities, and any other personal property other than commercial
tort claims, money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment
Related Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction (“General Intangibles”);

 

(g)                                 all of such Grantor’s Inventory;

 

(h)                                 all of such Grantor’s Investment Related
Property;

 

(i)                                     all of such Grantor’s letters of credit,
letter of credit rights, instruments, promissory notes, drafts, and documents
(as such terms may be defined in the Code) (“Negotiable Collateral”);

 

(j)                                     all of such Grantor’s rights in respect
of supporting obligations (as such term is defined in the Code), including
letters of credit and guaranties issued in support of Accounts, Chattel Paper,
documents, General Intangibles, instruments, or Investment Related Property
(“Supporting Obligations”);

 

(k)                                  all of such Grantor’s interest with respect
to any commercial tort claims (as that term is defined in the Code), including,
without limitation those commercial tort claims listed on Schedule 6 attached
hereto (“Commercial Tort Claims”);

 

4

--------------------------------------------------------------------------------


 

(l)                                     all of such Grantor’s money, Cash
Equivalents, or other assets of each such Grantor that now or hereafter come
into the possession, custody, or control of Agent or any other member of the
Lender Group;

 

(m)                               all of the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
or commercial tort claims covering or relating to any or all of the foregoing,
and any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment,
General Intangibles, Inventory, Investment Related Property, Negotiable
Collateral, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the property of Grantors, any rebates or refunds, whether
for taxes or otherwise, and all proceeds of any such proceeds, or any portion
thereof or interest therein, and the proceeds thereof, and all proceeds of any
loss of, damage to, or destruction of the above, whether insured or not insured,
and, to the extent not otherwise included, any indemnity, warranty, or guaranty
payable by reason of loss or damage to, or otherwise with respect to any of the
foregoing Collateral (the “Proceeds”).  Without limiting the generality of the
foregoing, the term “Proceeds” includes whatever is receivable or received when
Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes, without limitation, proceeds of any indemnity or guaranty payable to
any Grantor or Agent from time to time with respect to any of the Investment
Related Property.

 

3.                                       Security for Obligations.  This
Agreement and the Security Interest created hereby secures the payment and
performance of all the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Provider or any of them, but for the fact that they are unenforceable or
not allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

 

4.                                       Grantors Remain Liable.  Anything
herein to the contrary notwithstanding, (a) each of the Grantors shall remain
liable under the contracts and agreements included in the Collateral, including,
without limitation, the Pledged Operating Agreements and the Pledged Partnership
Agreements, to perform all of the duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by Agent or
any other member of the Lender Group of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) none of the members of the
Lender Group shall have any obligation or liability under such contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
of the members of the Lender Group be obligated to perform any of the
obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.  Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Credit Agreement, or other Loan Documents, Grantors shall have
the right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of their respective businesses, subject to and
upon the terms hereof and of the Credit Agreement and the other Loan Documents. 
Without limiting the generality of the foregoing, it is the intention of the
parties hereto that record and beneficial ownership of the Pledged Interests,
including, without limitation, all voting, consensual, and dividend rights,
shall remain in the applicable Grantor until the occurrence of an Event of
Default and until Agent shall notify the applicable Grantor of Agent’s exercise
of voting, consensual, and/or dividend rights with respect to the Pledged
Interests pursuant to Section 15 hereof.

 

5.                                       Representations and Warranties.  Each
Grantor hereby represents and warrants as follows:

 

(a)                                  The exact legal name of each of the
Grantors is set forth on the signature pages of this Agreement or a written
notice provided to Agent pursuant to Section 6.5 of the Credit Agreement.

 

(b)                                 Schedule 7 attached hereto sets forth all
Real Property owned by Grantors as of the Closing Date.

 

5

--------------------------------------------------------------------------------


 

(c)                                  As of the Closing Date, no Grantor has any
interest in, or title to, any Intellectual Property Licenses except as set forth
on Schedule 2 attached hereto.

 

(d)                                 This Agreement creates a valid security
interest in the Collateral of each of Grantors, to the extent a security
interest therein can be created under the Code, securing the payment of the
Secured Obligations.  All filings and other actions necessary or desirable to
perfect and protect the Security Interest in the Perfected Collateral have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Grantor, as a debtor, and Agent, as secured party, in
the jurisdictions listed next to such Grantor’s name on Schedule 8 attached
hereto.  Upon the making of such filings, Agent shall have a first priority
perfected security interest in the Perfected Collateral of each Grantor and
shall have a first priority perfected security interest in the other Collateral
to the extent such security interest can be perfected by the filing of a
financing statement.

 

(e)                                  Except for the Security Interest created
hereby, each Grantor is and will at all times be the sole holder of record and
the legal and beneficial owner, free and clear of all Liens other than Permitted
Liens, of the Pledged Interests indicated on Schedule 4 as being owned by such
Grantor and, when acquired by such Grantor, any Pledged Interests acquired after
the Closing Date; (ii) all of the Pledged Interests are duly authorized, validly
issued, fully paid and nonassessable and the Pledged Interests constitute or
will constitute the percentage of the issued and outstanding Equity Interests of
the Pledged Companies of such Grantor identified on Schedule 4 hereto as
supplemented or modified by any Pledged Interests Addendum or any Supplement to
this Agreement; (ii) such Grantor has the right and requisite authority to
pledge, the Investment Related Property pledged by such Grantor to Agent as
provided herein; (iii) all actions necessary or desirable to perfect, establish
the first priority of, or otherwise protect, Agent’s Liens in the Investment
Related Collateral, and the proceeds thereof, have been duly taken, (A) upon the
execution and delivery of this Agreement; (B) upon the taking of possession by
Agent of any certificates constituting the Pledged Interests, to the extent such
Pledged Interests are represented by certificates, together with undated powers
endorsed in blank by the applicable Grantor; (C) upon the filing of financing
statements in the applicable jurisdiction set forth on Schedule 8 attached
hereto for such Grantor with respect to the Pledged Interests of such Grantor
that are not represented by certificates, and (D) with respect to any Securities
Accounts, upon the delivery of Control Agreements with respect thereto; and (iv)
each Grantor has delivered to and deposited with Agent (or, with respect to any
Pledged Interests created after the Closing Date, will deliver and deposit in
accordance with Sections 6(a) and 8 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates.

 

(f)                                    No consent, approval, authorization, or
other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (i) for the grant of a
Security Interest by such Grantor in and to the Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
such Grantor, or (ii) for the exercise by Agent of the voting or other rights
provided for in this Agreement with respect to the Investment Related Property
or the remedies in respect of the Collateral pursuant to this Agreement, except
as may be required in connection with such disposition of Investment Related
Property by laws affecting the offering and sale of securities generally.

 

6.                                       Covenants.  Each Grantor, jointly and
severally, covenants and agrees with Agent and the Lender Group that from and
after the date of this Agreement and until the date of termination of this
Agreement in accordance with Section 22 hereof:

 

(a)                                  Possession of Collateral.  Subject to the
provisions of Section 8(b) hereof, in the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, and if and to the extent that perfection or
priority of Agent’s Security Interest is dependent on or enhanced by possession,
the applicable Grantor, immediately upon the request of Agent and in accordance
with Section 8 hereof, shall execute such other documents as shall be requested
by Agent or, if applicable, endorse and deliver physical possession of such
Negotiable Collateral, Investment

 

6

--------------------------------------------------------------------------------


 

Related Property, or Chattel Paper to Agent, together with such undated powers
endorsed in blank as shall be requested by Agent;

 

(b)                                 Chattel Paper.

 

(i)                           Subject to the provisions of Section 8(b) hereof,
each Grantor shall take all steps reasonably necessary to grant Agent control of
all electronic Chattel Paper in accordance with the Code and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Transaction Act and Section 201 of the federal Electronic Signatures in Global
and National Commerce Act as in effect in any relevant jurisdiction;

 

(ii)                        Subject to the provisions of Section 8(b) hereof, if
any Grantor retains possession of any Chattel Paper or instruments (which
retention of possession shall be subject to the extent permitted hereby and by
the Credit Agreement), promptly upon the request of Agent, such Chattel Paper
and instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the Security Interest of
Wells Fargo Foothill, Inc., as Agent for the benefit of the Lender Group and the
Bank Product Provider”;

 

(c)                                  Control Agreements.

 

(i)                           Subject to the provisions of Section 8(b) hereof
and except to the extent otherwise permitted by the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement, from each bank holding
a Deposit Account for such Grantor;

 

(ii)                        Subject to the provisions of Section 8(b) hereof and
except to the extent otherwise permitted by the Credit Agreement, each Grantor
shall obtain authenticated Control Agreements, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor;

 

(d)                                 Letter of Credit Rights.  Subject to the
provisions of Section 8(b) hereof, each Grantor that is or becomes the
beneficiary of a letter of credit shall promptly (and in any event within 2
Business Days after becoming a beneficiary), notify Agent thereof and, upon the
request by Agent, enter into a tri-party agreement with Agent and the issuer
and/or confirmation bank with respect to letter-of-credit rights (as that term
is defined in the Code) assigning such letter-of-credit rights to Agent and
directing all payments thereunder to Agent’s Account, all in form and substance
satisfactory to Agent;

 

(e)                                  Commercial Tort Claims.  Subject to the
provisions of Section 8(b) hereof, each Grantor shall promptly (and in any event
within 15 days of becoming aware that a Commercial Tort Claim has been filed or
made against such Grantor, or within 15 days of filing a Commercial Tort Claim),
notify Agent in writing and, upon request of Agent, promptly amend Schedule 6 to
this Agreement, authorize the filing of additional or amendments to existing
financing statements and do such other acts or things deemed necessary or
desirable by Agent to give Agent a first priority, perfected security interest
in any such Commercial Tort Claim;

 

(f)                                    Government Contracts.  Subject to the
provisions of Section 8(b) hereof, if any Account or Chattel Paper arises out of
a contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall promptly (and in any event
within 15 days of the creation thereof) notify Agent thereof in writing and
execute any instruments or take any steps reasonably required by Agent in order
that all moneys due or to become due under such contract or contracts shall be
assigned to Agent, for the benefit of the Lender Group and the Bank Product
Provider, and notice thereof given under the Assignment of Claims Act or other
applicable law;

 

7

--------------------------------------------------------------------------------


 

(g)                                 [Intentionally omitted]

 

(h)                                 Investment Related Property.

 

(i)                                     If any Grantor shall receive or become
entitled to receive any Pledged Interests after the Closing Date, it shall
promptly (and in any event within 15 days of receipt thereof) deliver to Agent a
duly executed Pledged Interests Addendum identifying such Pledged Interests;

 

(ii)                                  All sums of money and property paid or
distributed in respect of the Investment Related Property which are received by
any Grantor shall be deposited or caused to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
into one of the Cash Management Accounts;

 

(iii)                               Each Grantor shall promptly deliver to Agent
a copy of each notice or other communication received by it in respect of any
Pledged Interests after the occurrence of an Event of Default;

 

(iv)                              No Grantor shall make or consent to any
amendment or other modification or waiver with respect to any Pledged Interests,
Pledged Operating Agreement, or Pledged Partnership Agreement to the extent such
Pledged Interests, Pledged Operating Agreement, or Pledged Partnership Agreement
is with respect to a Pledged Company that is a wholly owned Subsidiary of such
Grantor, or enter into any agreement or permit to exist any restriction with
respect to any Pledged Interests other than pursuant to the Loan Documents;

 

(v)                                 Each Grantor agrees that it will cooperate
with Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law in connection with the Security
Interest on the Investment Related Property or any sale or transfer thereof;

 

(vi)                              As to all limited liability company or
partnership interests, issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, all limited liability company or partnership interests,
issued each Grantor hereby represents, warrants and covenants that the Pledged
Interests issued pursuant to such agreement (A) are not and shall not be dealt
in or traded on securities exchanges or in securities markets to the extent that
the Pledged Company is a wholly owned Subsidiary of any Grantor, (B) do not and
will not constitute investment company securities, and (C) are not and will not
be held by such Pledgor in a securities account.  In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Code as
in effect in any relevant jurisdiction; provided, however, that to the extent
such Pledged Interests are securities governed by Article 8 of the Code, the
applicable Grantor shall provide original stock certificates and share transfer
forms of such Pledged Company and such other document as may be requested by
Agent.

 

(i)                                     Real Property; Fixtures.  Each Grantor
covenants and agrees that upon the acquisition of any fee interest in Real
Property it will promptly (and in any event within 2 Business Days of
acquisition) notify Agent of the acquisition of such Real Property and will
grant to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a first priority Mortgage on each fee interest in Real Property now or
hereafter owned by such Grantor and shall deliver such other documentation and
opinions, in form and substance satisfactory to Agent, in connection with the
grant of such Mortgage as Agent shall request in its Permitted Discretion,
including, without limitation, title insurance policies, financing statements,
fixture filings and environmental audits and such Grantor shall pay all
recording costs, intangible taxes and other fees and costs (including reasonable
attorneys fees and expenses) incurred in connection therewith.  Each Grantor
acknowledges and agrees that, to the extent permitted by applicable law, all of
the Collateral shall remain personal property regardless of the manner of its
attachment or affixation to real property.

 

8

--------------------------------------------------------------------------------


 

(j)                                     Transfers and Other Liens.  Grantors
shall not (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Collateral, except
expressly permitted by the Credit Agreement, or (ii) create or permit to exist
any Lien upon or with respect to any of the Collateral of any of Grantors,
except for Permitted Liens.  The inclusion of Proceeds in the Collateral shall
not be deemed to constitute Agent’s consent to any sale or other disposition of
any of the Collateral except as expressly permitted in this Agreement or the
other Loan Documents; and

 

(k)                                  Other Actions as to Any and All
Collateral.  Each Grantor shall promptly (and in any event within 2 Business
Days of acquiring or obtaining such Collateral) notify Agent in writing upon
acquiring or otherwise obtaining any Collateral after the date hereof consisting
of Investment Related Property, Chattel Paper (electronic, tangible or
otherwise), documents (as defined in the Code), or instruments (as defined in
the Code) and, upon the request of Agent and in accordance with Section 8
hereof, promptly execute such other documents, or if applicable, deliver such
Chattel Paper, other documents or certificates evidencing any Investment Related
Property in accordance with Section 6 hereof and do such other acts or things
deemed necessary or desirable by Agent to protect Agent’s Security Interest
therein.

 

7.                                       Relation to Other Security Documents. 
The provisions of this Agreement shall be read and construed with the other Loan
Documents.  In the event of any conflict between any provision in this Agreement
and a provision in the Credit Agreement, such provision of the Credit Agreement
shall control.

 

8.                                       Further Assurances.

 

(a)                                  With respect to any Perfected Collateral,
each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that Agent may reasonably
request, in order to perfect and protect any Security Interest granted or
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Perfected Collateral.

 

(b)                                 With respect to any other Collateral, in the
event (1) the parties hereto agree that the steps necessary to perfect and
protect Agent’s security interest in such Collateral are reasonable or (2) a
Triggering Event shall have occurred, each Grantor agrees that from time to
time, at its own expense, such Grantor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or that Agent may request, in order to perfect and protect any
Security Interest granted or purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

 

(c)                                  With respect to all Collateral,

 

1)                                      Each Grantor authorizes the filing of
such financing or continuation statements, or amendments thereto.

 

2)                                      Each Grantor authorizes Agent to file,
transmit, or communicate, as applicable, financing statements and amendments
describing the Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, in order to perfect Agent’s security
interest in the Collateral (to the extent that Agent’s security interest in such
Collateral can be perfected by filing) without such Grantor’s signature.  Each
Grantor also hereby ratifies its authorization for Agent to have filed in any
jurisdiction any financing statements filed prior to the date hereof.

 

3)                                      Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.

 

9

--------------------------------------------------------------------------------


 

9.                                       Agent’s Right to Perform Contracts. 
Upon the occurrence of an Event of Default, Agent (or its designee) may proceed
to perform any and all of the obligations of any Grantor contained in any
contract, lease, or other agreement and exercise any and all rights of any
Grantor therein contained as fully as such Grantor itself could.

 

10.                                 Agent Appointed Attorney-in-Fact.  Each
Grantor hereby irrevocably appoints Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, at such time as an Event of Default has occurred and is continuing
under the Credit Agreement, to take any action and to execute any instrument
which Agent may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation:

 

(a)                                  to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in connection with the Accounts or any other Collateral of
such Grantor;

 

(b)                                 to receive and open all mail addressed to
such Grantor and to notify postal authorities to change the address for the
delivery of mail to such Grantor to that of Agent; provided Agent provides to
such Grantor a copy of all mail within 15 days of receiving such mail;

 

(c)                                  to receive, indorse, and collect any drafts
or other instruments, documents, Negotiable Collateral or Chattel Paper;
provided Agent provides to such Grantor a copy of all such drafts, instruments,
documents, Negotiable Collateral or Chattel Paper within 15 days of receiving
such documents;

 

(d)                                 to file any claims or take any action or
institute any proceedings which Agent may deem necessary or desirable for the
collection of any of the Collateral of such Grantor or otherwise to enforce the
rights of Agent with respect to any of the Collateral;

 

(e)                                  to repair, alter, or supply goods, if any,
necessary to fulfill in whole or in part the purchase order of any Person
obligated to such Grantor in respect of any Account of such Grantor; and

 

(f)                                    to use any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, advertising
matter or other industrial or intellectual property rights, in advertising for
sale and selling Inventory and other Collateral and to collect any amounts due
under Accounts, contracts or Negotiable Collateral of such Grantor.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11.                                 Agent May Perform.  If any of Grantors fails
to perform any agreement contained herein, Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Agent incurred in
connection therewith shall be payable, jointly and severally, by Grantors.

 

12.                                 Agent’s Duties.  The powers conferred on
Agent hereunder are solely to protect Agent’s interest in the Collateral, for
the benefit of the Lender Group and the Bank Product Provider, and shall not
impose any duty upon Agent to exercise any such powers.  Except for the safe
custody of any Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.  Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its actual possession if such Collateral is accorded treatment
substantially equal to that which Agent accords its own property.

 

10

--------------------------------------------------------------------------------


 

13.                                 Collection of Accounts, General Intangibles
and Negotiable Collateral.  At any time upon the occurrence and during the
continuation of an Event of Default, Agent or Agent’s designee may (a) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral have been assigned to Agent, for the benefit of
the Lender Group and the Bank Product Provider, or that Agent has a security
interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral directly, and any collection costs and expenses shall
constitute part of such Grantor’s Secured Obligations under the Loan Documents. 
So long as no Event of Default shall have occurred and be continuing, Agent
hereby agrees (a) in respect to any bailee letter, or acknowledgement agreement
of any lessor, warehouseman, processor, or consignee, not to send any notices or
instructions to any Person (other than the Borrower or the applicable Domestic
Subsidiary) party to such bailee letter or such acknowledgement agreement which
would restrict Borrower’s or a Domestic Subsidiary’s, as applicable, access to
their respective Equipment or Inventory, and (b) in respect to any Credit Card
Acknowledgment, not to send any notices or instructions to any Credit Card
Processor which would cause the amounts payable by such Credit Card Processor to
be swept to Agent’s Account.

 

14.                                 Disposition of Pledged Interests by Agent. 
In the event the applicable Pledged Company is a wholly owned Subsidiary of a
Grantor, none of the Pledged Interests existing as of the date of this Agreement
are, and none of the Pledged Interests hereafter acquired on the date of
acquisition thereof will be, registered or qualified under the various federal
or state securities laws of the United States and disposition thereof after an
Event of Default may be restricted to one or more private (instead of public)
sales in view of the lack of such registration.  Each Grantor understands that
in connection with such disposition, Agent may approach only a restricted number
of potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market.  Each Grantor, therefore, agrees
that:  (a) if Agent shall, pursuant to the terms of this Agreement, sell or
cause the Pledged Interests or any portion thereof to be sold at a private sale,
Agent shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest for sale and as to the best price reasonably
obtainable at the private sale thereof; and (b) such reliance shall be
conclusive evidence that Agent has handled the disposition in a commercially
reasonable manner.

 

15.                                 Voting Rights.

 

(a)                                  Upon the occurrence and during the
continuation of an Event of Default, (i) Agent may, at its option, and with 2
Business Days prior notice to any Grantor, and in addition to all rights and
remedies available to Agent under any other agreement, at law, in equity, or
otherwise, exercise all voting rights, and all other ownership or consensual
rights in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Agent duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Agent deems advisable for or against all matters submitted or which may
be submitted to a vote of shareholders, partners or members, as the case may
be.  The power-of-attorney granted hereby is coupled with an interest and shall
be irrevocable.

 

(b)                                 For so long as any Grantor shall have the
right to vote the Pledged Interests owned by it, such Grantor covenants and
agrees that it will not, without the prior written consent of Agent, vote or
take any consensual action with respect to such Pledged Interests which would
materially adversely affect the rights of Agent and the other members of the
Lender Group or the value of the Pledged Interests.

 

11

--------------------------------------------------------------------------------


 

16.                                 Remedies.  Upon the occurrence and during
the continuance of an Event of Default:

 

(a)                                  Agent may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein, in the
other Loan Documents, or otherwise available to it, all the rights and remedies
of a secured party on default under the Code or any other applicable law. 
Without limiting the generality of the foregoing, each Grantor expressly agrees
that, in any such event, Agent without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any of Grantors or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code or any other applicable law),
may take immediate possession of all or any portion of the Collateral and (i)
require Grantors to, and each Grantor hereby agrees that it will at its own
expense and upon request of Agent forthwith, assemble all or part of the
Collateral as directed by Agent and make it available to Agent at one or more
locations where such Grantor regularly maintains Inventory, and (ii) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of Agent’s offices or
elsewhere, for cash, on credit, and upon such other terms as Agent may deem
commercially reasonable.  Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least 10 days notice to any of Grantors of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification and specifically such notice shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code.  Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)                                 Agent is hereby granted a license or other
right to use, without liability for royalties or any other charge, each
Grantor’s labels, Patents, Copyrights, rights of use of any name, trade secrets,
trade names, Trademarks, service marks and advertising matter, URLs, domain
names, industrial designs, other industrial or intellectual property or any
property of a similar nature, whether owned by any of Grantors or with respect
to which any of Grantors have rights under license, sublicense, or other
agreements, as it pertains to the Collateral, in preparing for sale, advertising
for sale and selling any Collateral, and each Grantor’s rights under all
licenses and all franchise agreements shall inure to the benefit of Agent.

 

(c)                                  Any cash held by Agent as Collateral and
all cash proceeds received by Agent in respect of any sale of, collection from,
or other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Credit Agreement. 
In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, each Grantor shall remain jointly and severally
liable for any such deficiency.

 

(d)                                 Each Grantor hereby acknowledges that the
Secured Obligations arose out of a commercial transaction, and agrees that if an
Event of Default shall occur Agent shall have the right to an immediate writ of
possession without notice of a hearing.  Agent shall have the right to the
appointment of a receiver for the properties and assets of each of Grantors, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantors may have thereto or the right to have a bond
or other security posted by Agent.

 

17.                                 Remedies Cumulative.  Each right, power, and
remedy of Agent as provided for in this Agreement or in the other Loan Documents
or now or hereafter existing at law or in equity or by statute or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power, or remedy provided for in this Agreement or in the other Loan
Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Agent, of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by Agent of any or all such other rights, powers, or remedies.

 

12

--------------------------------------------------------------------------------


 

18.                                 Marshaling.  Agent shall not be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Agent’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

19.                                 Indemnity and Expenses.

 

(a)                                  Each Grantor agrees to indemnify Agent and
the other members of the Lender Group from and against all claims, lawsuits and
liabilities (including reasonable attorneys fees) growing out of or resulting
from this Agreement (including, without limitation, enforcement of this
Agreement) or any other Loan Document to which such Grantor is a party, except
claims, losses or liabilities resulting from the gross negligence or willful
misconduct of the party seeking indemnification as determined by a final
non-appealable order of a court of competent jurisdiction.  This provision shall
survive the termination of this Agreement and the Credit Agreement and the
repayment of the Secured Obligations.

 

(b)                                 Grantors, jointly and severally, shall, upon
demand, pay to Agent (or Agent, may charge to the Loan Account) all the Lender
Group Expenses which Agent may incur in connection with (i) the administration
of this Agreement, (ii) the custody, preservation, use or operation of, or, upon
an Event of Default, the sale of, collection from, or other realization upon,
any of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by any of Grantors to perform or observe any of
the provisions hereof.

 

20.                                 Merger, Amendments; Etc.  THIS WRITTEN
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of any provision of this
Agreement, and no consent to any departure by any of Grantors herefrom, shall in
any event be effective unless the same shall be in writing and signed by Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No amendment of any provision of
this Agreement shall be effective unless the same shall be in writing and signed
by Agent and each of Grantors to which such amendment applies.

 

21.                                 Addresses for Notices.  All notices and
other communications provided for hereunder shall be given in the form and
manner and delivered to Agent at its address specified in the Credit Agreement,
and to any of the Grantors at their respective addresses specified in the Credit
Agreement or Guaranty, as applicable, or, as to any party, at such other address
as shall be designated by such party in a written notice to the other party.

 

22.                                 Continuing Security Interest: Assignments
under Credit Agreement.  This Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the Obligations have been paid in full in cash in accordance with the provisions
of the Credit Agreement and the Commitments have expired or have been
terminated, (b) be binding upon each of Grantors, and their respective
successors and assigns, and (c) inure to the benefit of, and be enforceable by,
Agent, and its successors, transferees and assigns.  Without limiting the
generality of the foregoing clause (c), any the Lender may, in accordance with
the provisions of the Credit Agreement, assign or otherwise transfer all or any
portion

 

13

--------------------------------------------------------------------------------


 

of its rights and obligations under the Credit Agreement to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such the Lender herein or otherwise.  Upon payment in
full in cash of the Obligations in accordance with the provisions of the Credit
Agreement and the expiration or termination of the Commitments, the Security
Interest granted hereby shall terminate and this Agreement all rights to the
Collateral shall revert to Grantors or any other Person entitled thereto.  At
such time, Agent will authorize the filing of appropriate termination statements
to terminate such Security Interests.  No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Agent nor any additional Advances or other loans made by any
the Lender to Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Provider, or any of them,
shall release any of Grantors from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement.  Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth.  A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

 

23.                                 Governing Law.

 

(a)                                  THE VALIDITY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN
IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. 
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 23(b).

 

(c)                                  BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWER
AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

14

--------------------------------------------------------------------------------


 

24.                                 New Subsidiaries.  Pursuant to Section 5.16
of the Credit Agreement, any new direct or indirect Domestic Subsidiary (whether
by acquisition or creation) of Borrower is required to enter into this Agreement
by executing and delivering in favor of Agent an instrument in the form of Annex
1 attached hereto.  Upon the execution and delivery of Annex 1 by such new
Domestic Subsidiary, such Domestic Subsidiary shall become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any instrument adding an additional Grantor as a party
to this Agreement shall not require the consent of any Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor hereunder.

 

25.                                 Agent.  Each reference herein to any right
granted to, benefit conferred upon or power exercisable by the “Agent” shall be
a reference to Agent, for the benefit of the Lender Group and the Bank Product
Provider.

 

26.                                 Miscellaneous.

 

(a)                                  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

(b)                                 Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

(c)                                  Headings used in this Agreement are for
convenience only and shall not be used in connection with the interpretation of
any provision hereof.

 

(d)                                 The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

 

GRANTOR:

INFOCUS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

AGENT:

WELLS FARGO FOOTHILL, INC.,

 

as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

INTELLECTUAL PROPERTY LICENSES

 

[TO BE DELIVERED PURSUANT TO SECTION 3.2(b)(ii) OF THE CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PLEDGED COMPANIES

 

Name of Pledgor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

InFocus Corporation

 

InFocus Systems Shanghai Co., Ltd

 

 

 

 

 

 

 

 

 

InFocus Corporation

 

InFocus International BV

 

 

 

 

 

 

 

 

 

InFocus Corporation

 

InFocus Brasil Ltda

 

 

 

 

 

 

 

 

 

InFocus Corporation

 

Motif, Inc.

 

 

 

 

 

50

%

 

 

InFocus Corporation

 

Phoenix Electric Company, Ltd.

 

 

 

 

 

9

%

 

 

InFocus Corporation

 

Skytron Inc.

 

848,896

 

Series B Preferred

 

18.8

%

 

 

InFocus Corporation

 

Pixelworks, Inc.

 

 

 

 

 

 

 

 

 

InFocus Corporation

 

Reflectivity Inc.

 

 

 

 

 

 

 

 

 

InFocus Corporation

 

VST

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

COMMERCIAL TORT CLAIMS

 

1.                                       Case title: InFocus Corporation vs.
BenQ Corporation, pending in Oregon District Court, cause no. SACV04.  InFocus
has filed litigation against BenQ Corporation to protect its Intellectual
Property.  InFocus is currently in licensing negotiations with this company.

 

2.                                       Case title: InFocus vs 3M Company
pending in Oregon District Court cause no. CV04 1192.  InFocus has filed
litigation against 3M to protect its Intellectual Property.  InFocus is
currently in licensing negotiations with this company.

 

3.                                       All tort claims arising out of the
misappropriation of InFocus’ trademark and copyrighted material by certain
distributors in Italy.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

OWNED REAL PROPERTY

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor                                                                                                                                                       
Jurisdictions

 

InFocus
Corporation                                                                               
State of Oregon

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO SECURITY AGREEMENT
FORM OF SUPPLEMENT

 

Supplement No.       (this “Supplement”) dated as of
                            , 20   , to the Security Agreement of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) by each of the parties listed on the signature
pages thereto and those additional entities that thereafter become parties
thereto (collectively, jointly and severally, “Grantors” and each individually
“Grantor”) and WELLS FARGO FOOTHILL, INC. in its capacity as Agent for the
Lender Group and the Bank Product Provider (together with the successors,
“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among InFocus Corporation, as borrower (“Borrower”), the
lenders party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group is
willing to make certain financial accommodations available to Borrower from time
to time pursuant to the terms and conditions thereof; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement and/or the
Credit Agreement; and

 

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrower; and

 

WHEREAS, pursuant to Section 5.16 of the Credit Agreement, new direct or
indirect Domestic Subsidiaries of Borrower, must execute and deliver certain
Loan Documents, including the Security Agreement, and the execution of the
Security Agreement by the undersigned new Grantor or Grantors (collectively, the
“New Grantors”) may be accomplished by the execution of this Supplement in favor
of Agent, for the benefit of the Lender Group and the Bank Product Provider;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 

1.                                       In accordance with Section 24 of the
Security Agreement, each New Grantor, by its signature below, becomes a
“Grantor” under the Security Agreement with the same force and effect as if
originally named therein as a “Grantor” and each New Grantor hereby (a) agrees
to all of the terms and provisions of the Security Agreement applicable to it as
a “Grantor” thereunder and (b) represents and warrants that the representations
and warranties made by it as a “Grantor” thereunder are true and correct on and
as of the date hereof.  In furtherance of the foregoing, each New Grantor, as
security for the payment and performance in full of the Secured Obligations,
does hereby grant, assign, and pledge to Agent, for the benefit of the Lender
Group and the Bank Product Provider, a security interest in and security title
to all assets of such New Grantor including, without limitation, all property of
the type described in Section 2 of the Security Agreement to secure the full and
prompt payment of the Secured Obligations, including, without limitation, any
interest thereon, plus reasonable attorneys’ fees and expenses if the Secured
Obligations represented by the Security Agreement are collected by law, through
an attorney-at-law, or under advice therefrom.  Schedule 2, “Intellectual
Property Licenses”, Schedule 4, “Pledged Companies”, Schedule 6, “Commercial
Tort Claims”, Schedule 7, “Owned Real Property,” and Schedule 8, “List of
Uniform Commercial Code Filing Jurisdictions” attached hereto supplement
Schedule 2, Schedule 4, Schedule 6, Schedule 7, and Schedule 8, respectively, to
the Security Agreement and shall be deemed a part thereof for all purposes of
the Security Agreement.  Each reference to a “Grantor” in the Security Agreement
shall be deemed to include each New Grantor.  The Security Agreement is
incorporated herein by reference.

 

2.                                       Each New Grantor represents and
warrants to Agent, the Lender Group and the Bank Product Provider that this
Supplement has been duly executed and delivered by such New Grantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms,

 

--------------------------------------------------------------------------------


 

except as enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

3.                                       This Supplement may be executed in
multiple counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument.  Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

4.                                       Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect.

 

5.                                       This Supplement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflict of laws principles thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

NEW GRANTORS:

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

/s/ Michael D. Yonker

 

 

Name:

Michael D. Yonker

 

 

Title:

Executive Vice President, Finance and CFO

 

 

 

AGENT:

WELLS FARGO FOOTHILL, INC.

 

 

 

 

 

By:

/s/Todd Nakamoto

 

 

Name:

Todd Nakamoto

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Annex 1 to Pledge and Security Agreement

 

PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of October 25, 2004, is delivered
pursuant to Section 6 of the Security Agreement referred to below.  The
undersigned hereby agrees that this Pledged Interests Addendum may be attached
to that certain Security Agreement, dated of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), made by the undersigned, together with the other Grantors named
therein, to Wells Fargo Foothill, Inc., as Agent.  Initially capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Security Agreement and/or the Credit Agreement.  The undersigned hereby agrees
that the additional interests listed on this Pledged Interests Addendum as set
forth below shall be and become part of the Pledged Interests pledged by the
undersigned to the Agent in the Security Agreement and any pledged company set
forth on this Pledged Interests Addendum as set forth below shall be and become
a “Pledged Company” under the Security Agreement, each with the same force and
effect as if originally named therein.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 4 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

 

 

INFOCUS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------


 

Name of Pledgor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Defined Terms

 

 

 

 

2.

Grant of Security

 

 

 

 

3.

Security for Obligations

 

 

 

 

4.

Grantors Remain Liable

 

 

 

 

5.

Representations and Warranties

 

 

 

 

6.

Covenants

 

 

 

 

 

(a)

Possession of Collateral

 

 

 

 

 

 

(b)

Chattel Paper

 

 

 

 

 

 

(c)

Control Agreements

 

 

 

 

 

 

(d)

Letter of Credit Rights

 

 

 

 

 

 

(e)

Commercial Tort Claims

 

 

 

 

 

 

(f)

Government Contracts

 

 

 

 

 

 

(g)

Intellectual Property

 

 

 

 

 

 

(h)

Investment Related Property

 

 

 

 

 

 

(i)

Real Property; Fixtures

 

 

 

 

 

 

(j)

Transfers and Other Liens

 

 

 

 

 

 

(k)

Other Actions as to Any and All Collateral

 

 

 

 

7.

Relation to Other Security Documents

 

 

 

 

8.

Further Assurances

 

 

 

 

9.

Agent’s Right to Perform Contracts

 

 

 

 

10.

Agent Appointed Attorney-in-Fact

 

 

 

 

11.

Agent May Perform

 

 

 

 

12.

Agent’s Duties

 

 

 

 

13.

Collection of Accounts, General Intangibles and Negotiable Collateral

 

 

 

 

14.

Disposition of Pledged Interests by Agent

 

 

 

 

15.

Voting Rights

 

 

 

 

16.

Remedies

 

 

 

 

17.

Remedies Cumulative

 

 

 

 

18.

Marshaling

 

 

 

 

19.

Indemnity and Expenses

 

 

i

--------------------------------------------------------------------------------


 

20.

Merger, Amendments; Etc

 

 

 

 

21.

Addresses for Notices

 

 

 

 

22.

Continuing Security Interest: Assignments under Credit Agreement

 

 

 

 

23.

Governing Law

 

 

 

 

24.

New Subsidiaries

 

 

 

 

25.

Agent

 

 

 

 

26.

Miscellaneous

 

 

ii

--------------------------------------------------------------------------------